                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 1 of 95
                                                                   1    Adam M. Satnick, California State Bar No. 302326
                                                                   2    (adam@satnicklau.com)
                                                                        Benson K. Lau, California State Bar No. 287429
                                                                   3    (benson@satnicklau.com)
                                                                   4    SATNICK LAU LLP
                                                                        11755 Wilshire Blvd., Suite 1250
                                                                   5    Los Angeles, CA 90025
                                                                        Telephone: (310) 356-8472
                                                                   6
                                                                        Facsimile: (310) 436-4969
                                                                   7
                                                                        Attorneys for Plaintiff Full Spectrum IH, LLC
                                                                   8
                                                                   9
                                                                   10               THE UNITED STATES DISTRICT COURT FOR THE
                                                                   11      EASTERN DISTRICT OF CALIFORNIA - BAKERSFIELD DIVISION
                                                                   12
                                                                   13                                                 Case No.: 1:20-cv-00673-DAD-JLT
            11755 Wilshire Blvd., Suite 1250




                                                                        FULL SPECTRUM IH, LLC, a Florida
                                                                        limited liability company;
                                       Telephone: (310) 356-8472




                                                                   14                                                 DECLARATION OF BENSON K.
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                                                                      LAU, ESQ. IN SUPPORT OF
                                                                   15                      Plaintiff,                 PLAINTIFF’S OPPOSITION TO
                                                                                                                      DEFENDANTS’ MOTION TO SET
                                                                   16                                                 ASIDE ENTRY OF DEFAULT
                                                                              vs.
                                                                   17                                                 [Filed concurrently with the Opposition to
                                                                        DCM, INC., a Nevada corporation;              Defendants’ Motion to Set Aside Entry of
                                                                   18                                                 Default, Declaration of Michael Lagnese, Request
                                                                        LIBERTY NOVELTY, INC., a Maryland
                                                                   19                                                 for Judicial Notice, Evidentiary Objections to
                                                                        corporation; ALIRAZA JIVAN, an                Declaration of Reza I. Gharakhani, Esq.,
                                                                   20   individual; ALFIA JIVAN, an individual;       Evidentiary Objections to Declaration of Aliraza
                                                                        and DOES 1 through 10, inclusive,             Jivan, Evidentiary Objections to Declaration of
                                                                   21                                                 Alfia Jivan, Evidentiary Objections to Declaration
                                                                                                                      of Alejandra Duran, and Evidentiary Objections
                                                                   22                                                 to Declaration of Minor “AJ”]
                                                                                           Defendants.
                                                                   23                                                   Hearing:    September 10, 2020; 9:30 a.m.
                                                                   24                                                   Judge:      Hon. Jennifer L. Thurston
                                                                                                                        Location:   United States Courthouse, 510
                                                                   25                                                               19th Street, Suite 200,
                                                                                                                                    Bakersfield, CA 93301
                                                                   26
                                                                   27
                                                                   28
                                                                                                                  1

                                                                                              DECLARATION OF BENSON K. LAU, ESQ.
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 2 of 95
                                                                   1           I, Benson K. Lau, Esq., hereby declare as follows:
                                                                   2           1.     I am attorney duly admitted to practice before this Court. I am a partner
                                                                   3    of Satnick Lau, LLP, attorneys of record for Plaintiff FULL SPECTRUM IH, LLC
                                                                   4    (“Plaintiff”). The following facts are within my personal knowledge or, where stated on
                                                                   5    information and belief, on information that I believe to be true and correct. If called
                                                                   6    upon as a witness in this matter, I could and would testify competently thereto.
                                                                   7           2.     On April 24, 2020, I prepared a pre-litigation demand letter on behalf of
                                                                   8    Plaintiff (the “Demand”). The Demand attached a copy of the Complaint and
                                                                   9    informed Defendants that “If we do not settle this matter informally by the close of
                                                                   10   business, Friday, May 1, 2020, we will file and serve the Complaint the week beginning
                                                                   11   Monday, May 4.” Attached hereto as Exhibit “A” is a true and correct copy of my
                                                                   12   Demand.
                                                                   13          3.     I served the Demand upon each Defendant via U.S. Certified Mail, Return
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14   Receipt requested as follows:
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15                 a.     With respect to Liberty Novelty, a copy of the Demand was mailed
                                                                   16   to its registered agent for service of process, Alfia Jivan, at its registered address of
                                                                   17   “10940 Sassan Lane, Hagerstown, MD 21742” (the “Jivan Residence”). The return
                                                                   18   receipt for the Demand sent to the Jivan Residence was returned with the notation “SC
                                                                   19   Covid 19 RH8.” Attached hereto as Exhibit “B” is a true and correct copy of the
                                                                   20   Return Receipt I received for that mailing.
                                                                   21                 b.     However, the United States Postal Service (“USPS”) Tracking
                                                                   22   Information for that mailing from its website reflected that the Demand was
                                                                   23   “delivered to an individual at the address at 3:21 p.m. on May 2, 2020.” Attached
                                                                   24   hereto as Exhibit “C” is a true and correct copy of the USPS Tracking Information I
                                                                   25   obtained from the USPS website.
                                                                   26                 c.     A copy of the Demand also mailed to Liberty Novelty’s registered
                                                                   27   principal office address of “2035 Day Road, Hagerstown, MD 21740.” (the “Liberty
                                                                   28   Office”). The return receipt for the Demand sent to the Liberty Office was returned
                                                                                                                      2

                                                                                                 DECLARATION OF BENSON K. LAU, ESQ.
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 3 of 95
                                                                   1    signed by “A. Jivan” and received on May 2, 2020. Attached hereto as Exhibit “D” is a
                                                                   2    true and correct copy of the Return Receipt I received for that mailing.
                                                                   3                  d.     With respect to DCM, a copy of the Demand was mailed to its
                                                                   4    registered agent for service of process, Corporate Service Company (“CSC”), at its
                                                                   5    registered address of “5605 Riggins Ct. Suite 200, Reno, NV, 89502.” (the “CSC
                                                                   6    Office”). The return receipt for the Demand sent to the CSC Office was signed by an
                                                                   7    employee of CSC and was received on April 27, 2020. Attached hereto as Exhibit “E”
                                                                   8    is a true and correct copy of the Return Receipt I received for that mailing.
                                                                   9                  e.     A copy of the Demand was also mailed to DCM’s registered
                                                                   10   principal office address of “3401 Sirius Avenue, Suite 32, Las Vegas, NV 89102.” (the
                                                                   11   “DCM Office”). The return receipt for the Demand sent to the DCM Office was
                                                                   12   returned with the notation “C19” on the signature line. Attached hereto as Exhibit “F”
                                                                   13   is a true and correct copy of the Return Receipt I received for that mailing.
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14                 f.     However, the USPS Tracking Information from the USPS website
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15   for the mailing of the Demand to the DCM Office reflects that the Demand was
                                                                   16   “delivered to the front desk, reception area, or mail room at 12:00 pm on April 28,
                                                                   17   2020.” Attached hereto as Exhibit “G” is a true and correct copy of the USPS Tracking
                                                                   18   Information I obtained from the USPS website.
                                                                   19                 g.     With respect to Aliraza Jivan and Alfia Jivan (collectively, the
                                                                   20   “Jivans”), a copy of the Demand was mailed to the Jivan Residence. Strangely, no
                                                                   21   return receipt was returned to me and the USPS tracking for the return receipt reflects
                                                                   22   that the return receipt is still “in transit.” Attached hereto as Exhibit “H” is a true and
                                                                   23   correct copy of the USPS Tracking Information for the return receipt I obtained from
                                                                   24   the USPS website.
                                                                   25                 h.     However, the USPS Tracking Information from the USPS website
                                                                   26   for the mailing to the Jivan Residence reflects that the Demand was “delivered to an
                                                                   27   individual at the address at 3:21 pm on May 2, 2020.” Attached hereto as Exhibit “I” is
                                                                   28   a true and correct copy of the USPS Tracking Information for that mailing I obtained
                                                                                                                     3

                                                                                                DECLARATION OF BENSON K. LAU, ESQ.
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 4 of 95
                                                                   1    from the USPS website.
                                                                   2          4.     On May 12, 2020, after receiving no response from Defendants to my
                                                                   3    Demand, I filed the within Complaint. At the time of filing, I registered Mr. Jivan’s e-
                                                                   4    mail address of “arhjivan@libertynovelty.com” with the Court’s CM/ECF service to
                                                                   5    ensure that Mr. Jivan would receive electronic notifications relating to this action from
                                                                   6    the Court.
                                                                   7          5.     On May 19, 2020, I engaged LPS Process Service (“LPS”) to effectuate
                                                                   8    service of the Summons and Complaint on Defendants. Due to the peculiar nature of
                                                                   9    the return receipts I received from my prior mailings to the Jivan Residence and
                                                                   10   DCM’s Office, I asked LPS to perform a skip trace to ascertain and confirm the Jivans’
                                                                   11   current address prior to service of the Summons and Complaint.
                                                                   12         6.     That same day, I received the results of LPS’s skip trace which identified
                                                                   13   the “most current addresses for Alfia Jivan to be: (1) 10940 Sassan Ln, Hagerstown,
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14   MD 21742; (2) 2035 Day Rd., Hagerstown, MD 21740; (3) 12505 Eagle View Way,
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15   Germantown, MD 20876” and that Mrs. Jivan held two motor vehicle registrations
                                                                   16   with the address: “10940 Sassan Ln, Hagerstown, MD 21742.” Accordingly, I asked
                                                                   17   LPS to attempt service upon the Jivans, and Liberty Novelty (by and through its
                                                                   18   registered agent, Mrs. Jivan) at the 10940 Sassan Ln, Hagerstown, MD 21742 address.
                                                                   19         7.     With respect to DCM, I instructed LPS to serve DCM through its
                                                                   20   registered agent, CSC.
                                                                   21         8.     On May 20, 2020, I received confirmation from LPS that Liberty Novelty
                                                                   22   and Mrs. Jivan were personally served with the Summons and Complaint at the Jivan
                                                                   23   Residence by LPS. I also received confirmation from LPS that Mr. Jivan was served
                                                                   24   with the Summons and Complaint via substituted service through Mrs. Jivan at the
                                                                   25   Jivan Residence that same day.
                                                                   26         9.     On May 22, 2020, I received confirmation from LPS that DCM was
                                                                   27   personally served with the Summons and Complaint through its registered agent, CSC.
                                                                   28         10.    Upon receipt of the Proofs of Service for each Defendant from LPS, I
                                                                                                                    4

                                                                                                 DECLARATION OF BENSON K. LAU, ESQ.
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 5 of 95
                                                                   1    filed them with the Court. (ECF Docket Nos. 4 through 7.)
                                                                   2          11.    After no response was received from Defendants, I filed Plaintiff’s
                                                                   3    Requests for Entry of Default as to Mrs. Jivan, Liberty Novelty, and DCM on June 16,
                                                                   4    2020. (ECF Docket Nos. 8, 9, and 10.) On June 17, 2020, the Clerk entered their
                                                                   5    defaults. (ECF Docket No. 11.)
                                                                   6          12.    In the course of preparing the these Requests for Entry of Default, IU
                                                                   7    realized that copies of the Summons and Complaint had not been mailed to Mr. Jivan
                                                                   8    following his substituted service. Consequently, on June 16, 2020, I mailed Mr. Jivan a
                                                                   9    copy of the Summon and Complaint.
                                                                   10         13.    Mr. Jivan suffered no prejudice from the delayed mailing and instead was
                                                                   11   afforded an additional thirty days up to and including July 17, 2020 in which to appear
                                                                   12   and/or respond to the Complaint. Mr. Jivan still failed to appear or respond.
                                                                   13   Accordingly, on July 21, 2020 – 5 days after Mr. Jivan’s deadline to appear or respond
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14   had passed – I filed Plaintiff’s Request for Entry of Default as to Mr. Jivan. (ECF
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15   Docket No. 12.) The Clerk entered Mr. Jivan’s default that same day. (ECF Docket
                                                                   16   No. 13.)
                                                                   17         14.    On July 22, 2020, the Court issued a Minute Order in light of the default
                                                                   18   of all Defendants which vacated all hearing dates and ordered Plaintiff to file motion(s)
                                                                   19   for default judgment. (the “Minute Order”) (ECF Docket No. 14.) Pursuant to the
                                                                   20   Court’s Minute Order, I immediately began preparing motions for entry of default
                                                                   21   judgment against Defendants.
                                                                   22         15.    One week later, on July 29, 2020, I received a letter from Reza
                                                                   23   Gharakhani, Esq. Mr. Gharakhani’s letter informed me that his office had been
                                                                   24   retained to represent Defendants in this action and asked Plaintiff to stipulate to set
                                                                   25   aside the defaults entered against his clients. Mr. Gharakani’s letter did not provide any
                                                                   26   grounds for Defendants’ failure to appear or timely respond to the Complaint.
                                                                   27         16.    At this time, Plaintiff has incurred attorneys’ fees and costs in connection
                                                                   28   with my preparation of the motions for entry of default judgment against Defendants
                                                                                                                     5

                                                                                                DECLARATION OF BENSON K. LAU, ESQ.
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 6 of 95
                                                                   1    pursuant to the Court’s Minute Order. As such, I did not respond to Mr. Gharakhani’s
                                                                   2    request and continued working on Plaintiff’s motions.
                                                                   3          17.    On August 3, 2020, I filed Plaintiff’s Motion for Entry of a Clerk’s
                                                                   4    Default Judgment Against DCM, Inc. in a Sum Certain Pursuant to Federal Rules of
                                                                   5    Civil Procedure (“FRCP”) Rule 55(b)(1) (the “Application”). That same day, I
                                                                   6    responded to Mr. Gharakhani’s e-mail informing him that Plaintiff would not agree to
                                                                   7    stipulate and provided him with the basis for my refusal. I also attached a copy of the
                                                                   8    Application to my letter. Attached hereto as Exhibit “J” is a true and correct copy of
                                                                   9    my August 3, 2020 letter to Mr. Gharakhani.
                                                                   10         18.    On August 4, 2020, I received a response to my August 3, 2020 letter
                                                                   11   from Mr. Gharakhani in which he asked if Plaintiff would be willing to “meet and
                                                                   12   confer” on the issue of Defendants’ default prior to Defendants’ filing of the within
                                                                   13   Motion. I called Mr. Gharakhani that same day to meet and confer with him as
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14   requested.
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15         19.    During my call with Mr. Gharakhani, I learned from Mr. Gharakhani, for
                                                                   16   the first time, that the reason for Defendants’ failure to timely appear or respond to the
                                                                   17   Complaint was because the Summons and Complaint was purportedly served on the
                                                                   18   Jivans’ 15-year old son and not Mrs. Jivan – contrary to the Affidavits of Service from
                                                                   19   my process server. (ECF Docket Nos. 4, 5, and 6.)
                                                                   20         20.    On August 7, 2020, I contacted LPS based on Mr. Gharakhani’s
                                                                   21   representations and confirmed that Mrs. Jivan was in-fact served personally on May 20,
                                                                   22   2020. That same day, I sent an e-mail to Mr. Gharakhani to inform him that although
                                                                   23   the Jivans’ minor son answered the door, he went inside to get Mrs. Jivan who then
                                                                   24   accepted service. I also informed Mr. Gharakhani that I would provide a supplemental
                                                                   25   affidavit re: service of process from LPS and that I would provide Mr. Gharakhani with
                                                                   26   a copy of the same once I receive it.
                                                                   27         21.    Later that day, Mr. Gharakhani responded to my e-mail by challenging the
                                                                   28   credibility of my process server. I responded to Mr. Gharakhani’s e-mail by noting that
                                                                                                                    6

                                                                                               DECLARATION OF BENSON K. LAU, ESQ.
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 7 of 95
                                                                   1    I found it highly incredulous that my process server – who has no vested interest in this
                                                                   2    action – would submit false affidavits of service to me for filing. My e-mail also
                                                                   3    attached a copy of the Demand sent on April 24, 2020, the return receipt signed by “A.
                                                                   4    Jivan” on May 2, 2020 at the Liberty Office, the USPS tracking information for the
                                                                   5    Demand sent to the Jivan Residence, and the proof of service of summons as to DCM
                                                                   6    through its registered agent, CSC. Attached hereto as Exhibit “K” is a true and correct
                                                                   7    copy of my August 7, 2020 e-mail to Mr. Gharakhani.
                                                                   8           22.    On August 10, 2020, I received an e-mail from Mr. Gharakhani in which
                                                                   9    he implied that “there is additional information which will confirm that [Plaintiff’s]
                                                                   10   process server did not serve Alfia Jivan.” Mr. Gharakhani again asked Plaintiff to
                                                                   11   stipulate to vacating Defendants’ defaults. My office responded to Mr. Gharakhani’s e-
                                                                   12   mail that same day asking him to provide the “additional information” referenced in his
                                                                   13   e-mail so that we may confront our process server and possibly resolve the issue.
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14          23.    Mr. Gharakhani responded to my e-mail stating: “the 15 year old son is
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15   credible, understands the gravity of the situation and willing to testify.” (emphasis
                                                                   16   added) However, Mr. Gharakhani refused to provide the “additional evidence”
                                                                   17   referenced in his prior e-mail and informed me that he would share such information
                                                                   18   with me as soon as I provide my process server’s supplemental affidavit “to ensure that
                                                                   19   [Plaintiff’s] process server does not alter his version of events.”
                                                                   20          24.    On August 11, 2020, I received the supplemental affidavit (the
                                                                   21   “Affidavit”) from my process server and provided a copy to Mr. Gharakhani via e-mail
                                                                   22   as promised. The Affidavit included a physical description of Mrs. Jivan and confirmed
                                                                   23   that she was in-fact personally served on May 20, 2020. Despite providing the Affidavit
                                                                   24   to Mr. Gharakhani, I did not receive the “additional evidence” Mr. Gharakhani had
                                                                   25   promised. I received no further response from Mr. Gharakhani. Attached hereto as
                                                                   26   Exhibit “L” is a true and correct copy of my August 11, 2020 e-mail to Mr. Gharakhani
                                                                   27   together with my process server’s supplemental affidavit (the “Affidavit”).
                                                                   28          25.    On August 13, 2020, Defendants filed the within Motion. (ECF Docket
                                                                                                                     7

                                                                                                DECLARATION OF BENSON K. LAU, ESQ.
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 8 of 95
                                                                   1    No. 16.) In reviewing Defendants’ Motion, I learned for the first time that the
                                                                   2    “additional evidence” referenced by Mr. Gharakhani was a declaration from a third
                                                                   3    party, Alejandra Duran, an employee of Liberty, which purports to serve as an alibi
                                                                   4    witness to attest that Mrs. Jivan was at the Liberty Office at the time of service instead
                                                                   5    of the Jivan Residence. (ECF Docket No. 16, Attachment 4.)
                                                                   6          26.    I also learned, for the first time, that Defendants first “became aware of
                                                                   7    the pendency of this lawsuit” on July 26, 2020 when “Mr. Jivan was filtering through
                                                                   8    his spam mailbox and saw the Court’s CM/ECF notice informing him of the Clerk’s
                                                                   9    July 21, 2020 Entry of Default.”
                                                                   10         27.    On August 26, 2020, I contacted LPS in preparation for Plaintiff’s
                                                                   11   Opposition and asked LPS if it had any additional information that would help
                                                                   12   substantiate that Mrs. Jivan was in-fact personally served at the Jivan Residence on May
                                                                   13   20, 2020. LPS forwarded me an e-mail it received from its process server immediately
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14   after the service on May 20, 2020 at approximately 3:35 p.m. which provided a
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15   description of the recipient, Alfia Jivan. The description in the May 20, 2020 e-mail
                                                                   16   matched the description set forth in the Affidavit, and included a time stamp and GPS
                                                                   17   Coordinates. Attached hereto as Exhibit “M” is a true and correct copy of the August
                                                                   18   26, 2020 e-mail that was forwarded to me from LPS.
                                                                   19         28.    On August 27, 2020, I obtained Mr. Jivan’s criminal record from the State
                                                                   20   of Florida’s Department of Law Enforcement. However, the records did not provide
                                                                   21   the disposition of the matters identified therein. (RFJN, Ex. C.)
                                                                   22         29.    I ran a public records search on LexisNexis to see if I could ascertain the
                                                                   23   disposition of the criminal matters referenced in the record I received from the State of
                                                                   24   Florida. Attached hereto as Exhibit “N” is a true and correct copy of the search results
                                                                   25   I’ve obtained from LexisNexis.
                                                                   26   ///
                                                                   27   ///
                                                                   28   ///
                                                                                                                     8

                                                                                                DECLARATION OF BENSON K. LAU, ESQ.
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 9 of 95
                                                                   1          I declare under penalty of perjury that the foregoing is true and correct.
                                                                   2          Executed on August 27, 2020 at Los Angeles, California.
                                                                   3
                                                                   4
                                                                   5                                                     Benson K. Lau, Esq.

                                                                   6
                                                                   7
                                                                   8
                                                                   9
                                                                   10
                                                                   11
                                                                   12
                                                                   13
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28
                                                                                                                   9

                                                                                               DECLARATION OF BENSON K. LAU, ESQ.
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 10 of 95




                           EXHIBIT A
    Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 11 of 95
                               SATNICK I LAU LLP
                                   COUNSELORS     ADVISORS         ADVOCATES


                                     I 1755 WILSHIRE BLVD., SUITE 1250
                                           LOS ANGELES, CA 90025
                                              T: (310) 356-8472
                                               F: (310) 436-4969


                                              April 24, 2020

VIA U.S. CERTIFIED MAIL

  DCM, Inc.                                             DCM, Inc. c/ o Corporate Service Center, Inc.
  3401 Sirius Avenue, Suite 32                          5605 Riggins Ct., Suite 200
  Las Vegas, NV 89102                                   Reno, NV 89502
  Attn: Alfia Jivan                                     Attn: Registered Agent

  Liberty Novelty, Inc.                                 Liberty Novelty, Inc. c/o Alfia Jivan
  2035 Day Road                                         10940 Sassan Lane
  Hagerstown, MD 21740                                  Hagerstown, MD 21742
  Attn: Alfia Jivan


  Mr. Aliraza Jivan and Mrs. Alfia Jivan
  10940 Sassan Lane
  Hagerstown, MD 21742



        Re:     Final Demand - Full Spectrum IH, LLC/DCM, Inc.
                Industrial Hemp Purchase Agreement

Dear Mr. and Mrs. Jivan:

We are litigation counsel for Full Spectrum IH, LLC ("Full Spectrum"). On February 18, 2020, our
client sent a formal demand for $4400,000.00 to remedy significant and material harm suffered by
Full Spectrum arising from your default of the Industrial Hemp Purchase Agreement dated
November 7, 2019 (the "Agreement"). Our client did not receive a timely response.

Enclosed herewith is a copy of a draft complaint for (1) promissory fraud, (2) breach of written
contract, (3) breach of implied covenant of good faith and fair dealing, and (4) violation of
California Business & Professions Code§ 17200 (collectively, the "Claims") against you and your
affiliated companies. If we do not settle this matter informally by the close of business, Friday, May
1, 2020, we will file and serve the complaint the week beginning Monday, May 4.

In light of the foregoing, our client has authorized us to make a final demand to informally resolve
this matter. DEMAND IS HEREBY MADE that one, some, or all of you, and the affiliated
entities, compensate Full Spectrum in the amount of $440,000.00 no later than the close of business,
Friday, May 1, 2020. In exchange, our client will execute a full release of all claims arising out of or
related to this matter. Please contact our office to arrange payment.
DCM,Case
       Inc.1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 12 of 95
Mr. and Mrs. Jivan
April 24, 2020
Page2


                      LITIGATION PRESERVATION OBLIGATIONS

We anticipate there may be documents and information relating to the Claims that is in your custody
or control or in the custody or control of entities with which you are affiliated. The information
discussed hereinabove includes, but is not limited to, electronically stored in formation ("ESI") that
resides within certain technology infrastructure. ESI is broadly defined in California to mean
"information that is stored in an electronic medium." California Code of Civil Procedure Section
2016.020(e).

Sources of ESI that must be preserved may include, but arc not limited to, electronic documents,
email and electronic correspondence, text messages, images and graphics, deleted files, spreadsheets,
databases, system usage logs, Internet history and cache files, as well as enterprise user information,
such as contact lists and calendars. ESI may exist in places such as network file servers, main frame
computers or minicomputers, stand-alone PC's and network workstations, laptops, and even on
home computers, Internet email and, application servers, if they were used by employees for
business relevant to this dispute_. Discoverable ESI may also reside in remote data storage media
such as backup tapes, seldom used legacy systems, ready-access archive systems, iPhones, smart
phones, iPods, iPads, PDA's, optical disks, flash drives, and other portable ESI storage media.

ACCORDINGLY, DEMAND IS HEREBY MADE THAT YOU TAKE IMMEDIATE STEPS
TO IDENTIFY AND PRESERVE ALL DOCUMENTS AND INFORMATION, INCLUDING
BOTH PAPER RECORDS AND ALL ESI, IN YOUR CUSTODY OR CONTROL OR IN THE
CUSTODY OR CONTROL OF ENTITIES WITH WHICH YOU ARE AFFILIATED, THAT
IN ANYWAY RELATE TO THE CLAIMS, INCLUDING, BUT NOT LIMITED TO: (1) all of
your business records from January 2019 to the present date relating to Full Spectrum and the
Agreement, including, any and all company financial records, bank statements, profit and loss
statements, invoices, memos, notes, and marketing or promotional materials; (2) all of your
communications with (i) Full Spectrum and its principals, including, but not limited to, Michael
Lagnese, James Baum, and Alexander Federico; (ii) DCM, Inc.; (iii) Liberty Novelty, Inc.; and, (3) all
of your communications with any third parties relating to the Claims.

At a minimum, your efforts and compliance should include the following: (1) immediate written
notice to any entity, corporation, company, association, joint venture, partnership, trust,
organization, individual, trustee, as well as any syndicate or group (collectively, "Person") who may
have discoverable information relating to the above with instructions concerning their duty to
preserve; (2) immediate suspension or modification of your or your companies' normal electronic
document retention and destruction policies and procedures, including automated email deletion
programs, recycling and reformatting of computers, and, where appropriate, preservation of backup
tapes; (3) follow-up direct communication with those notified Persons you determine to likely have
discoverable information relating to the above in their custody or control, including providing each
with specific instructions on identification and collection of discoverable ESI and paper records;

Similarly, to the extent any Person used online or browser-based email accounts or services (such as
AOL, Gmail, Yahoo Mail or the like) to send or receive potentially relevant messages and
DCM,Case
       Inc. 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 13 of 95
Mr. and Mrs. Jivan
April 24, 2020
Page 3


attachments, we expect that these account mailboxes (including Sent, Deleted and Archived Message
folders) will be preserved.

Paper Preservation of E SI is inadequate as hard copies do not prese1ve electronic searchability or
metadata; they are not an adequate substitute for, or cumulative of, electronically stored ,·ersio ns. If
information exists in both electronic and paper formats, demand is made to prese1ve both forms.
You should anticipate th at certain ESJ, including but not limited to spreadsheets and databases, will
be sought in the form or forms in which it is ordinarily maintained (" ative Fo rm"). r\ccordingly,
you should preserve ESI in such Native Forms, and you should not select methods to preserve ESI
that remove or degrade the ability to search your EST by electronic means or make it difficult or
burdensome to access or use the information efficiently in the litigation. You should additionally
refrain from actions tl1at shift ESI from reasonably accessible media and forms to less accessible
media and forms if the effect of such actions is to make such E SI not reasonably accessible.

Your prese1v ation obligation extends b eyond documents and in formation in your care, possessio n,
or custody and includes docw11ents and information (including, ESI) in tl1c custody o f others that
are subject to your direction or control. Accordingly, you must notify any current or former agent,
attorney, employee, custodian or contractor in possession of potentially relevant documents and
information to prese1ve same to tl1e full extent o f your obligatio n to do so, and you must take
reasonable steps to secure their compliance.

Courts have found verbal hold no tices to be insufficient, and, if given, must be confirmed in writing.
\Y/e respectfully demand that you retain a copy of any such written hold notices.

There are clearly defined laws and rules barring the destruction o r modification of evidence. Failure
to take all reasonable steps to preserve the in formatio n and documents described hereinab ovc may
subject you to severe monetary and evidentiary sanctions and penalties. fourtl1 ermore, we also
request that you provide us with the name of your liability insurance carrier and your policy number.

Neither our client nor this firm have n otice that you are represented by an attorney regarding the
Claims. If tl1at is not the case, and you in fact are represented by legal counsel, please forward tlus
letter to your attorney for an immediate reply.

T lus letter is not intended as a full or complete statement o f all relevant facts o r applicable law, and
notlung herein is intended as, nor sho uld it be deemed to constitute, a waiver or relinquishment o f
any of our client's rights, remedies, clain1s or causes of action, all of which arc hereby expressly
rese1ved.




                                               ~z Benson K. Lau, Esq.
                                                  Pat1ner

                                                  Encl.
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 14 of 95
                                                                    1    Adam M. Satnick, California State Bar No. 302326
                                                                    2    (adam@satnicklau.com)
                                                                         Benson K. Lau, California State Bar No. 287429
                                                                    3    (benson@satnicklau.com)
                                                                    4    SATNICK LAU LLP
                                                                         11755 Wilshire Blvd., Suite 1250
                                                                    5    Los Angeles, CA 90025
                                                                         Telephone: (310) 356-8472
                                                                    6
                                                                         Facsimile: (310) 436-4969
                                                                    7
                                                                         Attorneys for Plaintiff Full Spectrum IH, LLC
                                                                    8
                                                                    9
                                                                   10                THE UNITED STATES DISTRICT COURT FOR THE
                                                                   11                       EASTERN DISTRICT OF CALIFORNIA
                                                                   12
                                                                   13                                                  Case No.:
            11755 Wilshire Blvd., Suite 1250




                                                                         FULL SPECTRUM IH, LLC, a Florida
                                       Telephone: (310) 356-8472




                                                                   14    limited liability company;
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                                                                       COMPLAINT FOR:
                                                                   15                       Plaintiff,
                                                                                                                         1. PROMISSORY FRAUD
                                                                   16
                                                                               vs.
                                                                   17                                                    2. BREACH OF WRITTEN
                                                                                                                            CONTRACT
                                                                   18    DCM, INC., a Nevada corporation;
                                                                         LIBERTY NOVELTY, INC., a Maryland
                                                                   19                                                    3. BREACH OF IMPLIED
                                                                         corporation; ALIRAZA JIVAN, an
                                                                                                                            COVENANT OF GOOD FAITH
                                                                   20    individual; ALFIA JIVAN, an individual;
                                                                                                                            AND FAIR DEALING
                                                                         and DOES 1 through 10, inclusive,
                                                                   21
                                                                                                                         4. VIOLATION OF BUSINESS
                                                                   22                                                       AND PROFESSIONS CODE
                                                                                            Defendants.
                                                                                                                            §17200
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28    Plaintiff FULL SPECTRUM IH, LLC alleges as follows:


                                                                                                                   1
                                                                                                             COMPLAINT
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 15 of 95
                                                                    1                                PRELIMINARY STATEMENT
                                                                    2            1.    This is an action to recover compensatory damages, punitive damages,
                                                                    3    costs, and attorneys’ fees for promissory fraud, breach of written contract, breach of
                                                                    4    the implied covenant of good faith and fair dealing, and violation of California’s unfair
                                                                    5    competition law.
                                                                    6            2.    This action arises from defendants’ fraudulent conduct and breach arising
                                                                    7    from a certain Industrial Hemp Purchase Agreement in which they agreed to purchase
                                                                    8    3,500 lbs. of machine-trimmed industrial hemp from Full Spectrum IH, LLC, for a
                                                                    9    total sum of $560,000.00.
                                                                   10                                JURISDICTION AND VENUE
                                                                   11            3.    The Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 because
                                                                   12    Full Spectrum IH, LLC is a limited liability company organized and existing under the
                                                                   13    laws of the State of Florida. DCM, Inc. is a corporation organized and existing under
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14    the laws of the State of Nevada. On information and belief, Aliraza Jivan and Alfia
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15    Jivan are individuals residing in Washington County, Maryland. The matter in
                                                                   16    controversy exceeds, exclusive of interest and costs, the sum specified by 28 U.S.C. §
                                                                   17    1332.
                                                                   18            4.    Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because the events
                                                                   19    giving rise to the claims herein occurred in this district.
                                                                   20            5.    The parties’ Industrial Hemp Purchase Agreement further provides: “This
                                                                   21    Agreement shall be governed by and construed in accordance with the laws of the state
                                                                   22    of California, without giving effect to any conflicts of laws principles. Both parties
                                                                   23    agree to the jurisdiction of the courts in California.”
                                                                   24                                             PARTIES
                                                                   25            6.    Plaintiff FULL SPECTRUM IH, LLC (“Plaintiff”) is, and at all times
                                                                   26    relevant was, a Florida limited liability company with its principal place of business in
                                                                   27    Kern County, California.
                                                                   28            7.    Defendant DCM, INC. (“DCM”) is, and at all times relevant was, a


                                                                                                                       2
                                                                                                                 COMPLAINT
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 16 of 95
                                                                    1    Nevada corporation with its principal place of business in Clark County, Nevada, and
                                                                    2    doing business in Kern County, California.
                                                                    3          8.     Defendant LIBERTY NOVELTY, INC. (“Liberty”) is, and at all times
                                                                    4    relevant was, a Maryland corporation with its principal place of business in Washington
                                                                    5    County, Maryland, and doing business in Kern County, California.
                                                                    6          9.     On information and belief, Defendant ALIRAZA JIVAN (“Aliraza”) is,
                                                                    7    and at all times relevant was, an individual residing in Washington County, Maryland,
                                                                    8    and doing business in Kern County, California.
                                                                    9          10.    On information and belief, Defendant ALFIA JIVAN (“Alfia”) is, and at
                                                                   10    all times relevant was, an individual residing in Washington County, Maryland, and
                                                                   11    doing business in Kern County, California. Aliraza Jivan and Alfia Jivan are collectively
                                                                   12    referred to herein as the “Jivans.”
                                                                   13          11.    On information and belief, Plaintiff alleges that at all relevant times, the
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14    Jivans were acting as agents of DCM and Liberty.
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15          12.    The true names and capacities of defendants sued herein as DOES 1
                                                                   16    through 10, inclusive, are unknown to Plaintiff who therefore sues these defendants by
                                                                   17    such fictitious names. Plaintiff will amend this complaint to allege their true names and
                                                                   18    capacities when they have been ascertained. The term “Defendants” shall mean, refer
                                                                   19    to, and include, DCM, Liberty, the Jivans, and all DOE Defendants, and each of them.
                                                                   20          13.    On information and belief, Plaintiff alleges that at all relevant times,
                                                                   21    Defendants were the agents, employees and/or servants, or employers of the remaining
                                                                   22    Defendants, and in doing the things hereinafter alleged, were acting within the course
                                                                   23    and scope of such agency or employment, and with the approval and ratification of
                                                                   24    each of the other Defendants.
                                                                   25          14.    On information and belief, Plaintiff alleges that at all relevant times,
                                                                   26    Defendants Liberty and DCM were the alter-egos of the Jivans, that there was a unity
                                                                   27    of interest between them; that recognition of each separate entity’s existence would be
                                                                   28    an injustice; that each entity was undercapitalized; that the business locations of the


                                                                                                                      3
                                                                                                                COMPLAINT
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 17 of 95
                                                                    1    individuals and each separate entity were the same; and such further alter-ego indicia
                                                                    2    according to proof.
                                                                    3                   FACTS COMMON TO ALL CAUSES OF ACTION
                                                                    4          15.    In or around October 2019, Plaintiff’s principal, Michael Lagnese
                                                                    5    (“Lagnese”) entered into negotiations with Aliraza, on behalf of Defendants, for the
                                                                    6    purchase and sale of industrial hemp.
                                                                    7          16.    During those negotiations, Aliraza verbally represented and promised
                                                                    8    Lagnese that if Plaintiff could manufacture, sell, and supply 3,500 lbs. of machine-
                                                                    9    trimmed industrial hemp of a particular strain and quality requested by DCM (the
                                                                   10    “Product”) over a two month period, DCM would purchase 500 lbs. of the Product per
                                                                   11    week from Plaintiff in seven (7) weekly installments of $80,000.00 (a fixed rate of
                                                                   12    $160.00 per lb.) for a total sum of $560,000.00 (the “Purchase Price”) beginning on
                                                                   13    November 8, 2019 and concluding on December 20, 2019. Aliraza represented these
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14    facts were true when, in fact, they were false.
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15          17.    Both parties also understood that, like most plant and animal matter,
                                                                   16    industrial hemp is perishable and the Product would gradually lose value over time as it
                                                                   17    decays and loses its important inherent qualities. On that basis, the parties agreed that
                                                                   18    time was of the utmost essence with their respective obligations.
                                                                   19          18.    Aliraza’s promises and representations were material to Plaintiff’s decision
                                                                   20    to enter into an agreement with DCM to manufacture, sell, and supply the Product as it
                                                                   21    would be required to immediately dedicate substantial time and resources away from its
                                                                   22    other pending business to cultivate, harvest, and deliver the Product on-time and
                                                                   23    compliance with DCM’s specifications.
                                                                   24          19.    On information and belief, Aliraza made these promises and
                                                                   25    representations to Plaintiff knowing that they were false when made or made them
                                                                   26    recklessly without regard for their truth. Instead, Aliraza knew that: (i) DCM did not
                                                                   27    intend to timely perform its obligations under such agreement; and (ii) DCM was
                                                                   28    insolvent, undercapitalized, and/or lacked the financial ability to timely perform its


                                                                                                                      4
                                                                                                                 COMPLAINT
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 18 of 95
                                                                    1    obligations under such agreement.
                                                                    2               20.   On information and belief, Aliraza made these promises and
                                                                    3    representations to induce Plaintiff to enter into a purchase and sale agreement with
                                                                    4    DCM.
                                                                    5               21.   On the basis of Aliraza’s promises and representations, Plaintiff entered
                                                                    6    into an Industrial Hemp Purchase Agreement dated November 7, 2019 with DCM for
                                                                    7    the purchase and sale of the Product for the Purchase Price (the “Agreement”). The
                                                                    8    Agreement was executed by Aliraza’s wife, Alfia.
                                                                    9               22.   On information and belief, Alfia is the President of DCM and its
                                                                   10    purchasing agent, Liberty.
                                                                   11               23.   The Agreement included terms consistent with Aliraza’s promises and
                                                                   12    representations to Plaintiff, including, a payment and delivery schedule which provided
                                                                   13    that DCM would purchase from Plaintiff 500 lbs. of the Product per week in seven (7)
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14    weekly installments of $80,000.00 per week beginning on November 8, 2019 through
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15    December 20, 2019 as set forth in the payment and delivery schedule of the
                                                                   16    Agreement.
                                                                   17               24.   The Agreement also provided: “Time is of the essence of this Agreement
                                                                   18    and of each provision contained in it.” Attached hereto as Exhibit “1” is a true and
                                                                   19    correct copy of the Agreement.
                                                                   20               25.   On or about November 8, 2019, DCM, by and through its purchasing
                                                                   21    agent, Liberty, paid Plaintiff the initial installment of $80,000.00 and Plaintiff delivered
                                                                   22    the first 500 lbs. of Product to DCM. Thereafter, DCM defaulted on its obligations
                                                                   23    under the Agreement and failed to pay any of the remaining six (6) weekly installments
                                                                   24    in full.
                                                                   25               26.   To date, DCM has purchased a total of only 750 lbs. of Product from
                                                                   26    Plaintiff. On or about January 23, 2020, DCM, by and through Liberty, purchased 250
                                                                   27    lbs. of Product from Plaintiff for $40,000.00 -- half the amount of the second
                                                                   28    installment that was due on November 15, 2019.


                                                                                                                        5
                                                                                                                  COMPLAINT
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 19 of 95
                                                                    1           27.    On February 18, 2020, when it became clear that Defendants would not
                                                                    2    perform their obligations under the Agreement despite months of repeated promises
                                                                    3    and assurances from Aliraza, Plaintiff provided Defendants with written notice of
                                                                    4    default (the “Notice”) pursuant to the Agreement. Pursuant to the Agreement,
                                                                    5    Defendants had fifteen (15) calendar days from the date of the Notice to fulfill its
                                                                    6    obligations and cure its default. Defendants disregarded Plaintiff’s Notice and made no
                                                                    7    attempt to cure its default.
                                                                    8           28.    Despite the fact that Defendants’ obligations were required to be
                                                                    9    completed by December 20, 2019, on March 31, 2020, Aliraza sent a text message to
                                                                   10    Lagnese in which he attempted to blame Governor Gavin Newsom’s “shelter in place”
                                                                   11    order (announced on March 19, 2020) to prevent the spread of COVID-19 as the basis
                                                                   12    for Defendants’ breach.
                                                                   13           29.    To date, Defendants owe Plaintiff a remaining purchase obligation of
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14    2,750 lbs. of Product for the sum of $440,000.00.
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15                                   FIRST CAUSE OF ACTION
                                                                   16                                   FOR PROMISSORY FRAUD
                                                                   17                       (Against All Defendants and Does 1 through 10)
                                                                   18           30.    Plaintiff realleges and incorporates by reference paragraphs 1 through 30
                                                                   19    as though fully set forth herein.
                                                                   20           31.    In or around October 2019, Plaintiff’s principal, Lagnese entered into
                                                                   21    negotiations with Aliraza, on behalf of Defendants, for the purchase and sale of
                                                                   22    industrial hemp.
                                                                   23           32.    In the course of these discussions, Aliraza verbally represented and
                                                                   24    promised Lagnese that if Plaintiff could manufacture, sell, and supply the Product
                                                                   25    requested by DCM over a two month period, DCM would purchase the Product from
                                                                   26    Plaintiff for the Purchase Price in seven (7) weekly installments of $80,000.00
                                                                   27    beginning on November 8, 2019 and concluding on December 20, 2019. Aliraza
                                                                   28    represented these facts were true when, in fact, they were false.


                                                                                                                     6
                                                                                                                COMPLAINT
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 20 of 95
                                                                    1            33.   Aliraza also represented and promised Lagnese that he understood time
                                                                    2    was of the utmost essence given the perishable nature of the Product.
                                                                    3            34.   On information and belief, Aliraza made these promises and
                                                                    4    representations to Plaintiff knowing that they were false when made or made them
                                                                    5    recklessly without regard for their truth. Instead, Aliraza knew that: (i) DCM did not
                                                                    6    intend to timely perform its obligations under such agreement; and (ii) DCM was
                                                                    7    insolvent, undercapitalized, and/or lacked the financial ability to timely perform its
                                                                    8    obligations under such agreement.
                                                                    9            35.   On information and belief, Aliraza made these promises and
                                                                   10    representations to Lagnese in order to induce Plaintiff to enter into the Agreement with
                                                                   11    DCM.
                                                                   12            36.   Aliraza’s promises and representations were material to Plaintiff’s decision
                                                                   13    to enter into the Agreement with DCM.
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14            37.   Plaintiff justifiably, reasonably, and actually relied upon Aliraza’s
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15    representations and promises. On the basis of Aliraza’s promises and representations,
                                                                   16    Plaintiff entered into the Agreement with DCM.
                                                                   17            38.   Had Plaintiff known the true facts, it would not have so acted.
                                                                   18            39.   As a direct and proximate result of Defendants’ fraudulent conduct
                                                                   19    alleged hereinabove, Plaintiff has suffered damages in an amount estimated to exceed
                                                                   20    $440,000.00, plus interest, subject to proof at trial.
                                                                   21            40.   In doing the acts alleged herein, Defendants acted with oppression, fraud,
                                                                   22    malice, and with the intent to injure Plaintiff. Defendants’ conduct was despicable and
                                                                   23    subjected Plaintiff to cruel and unjust hardship in conscious disregard of its rights.
                                                                   24    Therefore, Plaintiff is entitled to recover punitive damages in an amount to be proven
                                                                   25    at trial.
                                                                   26    ///
                                                                   27    ///
                                                                   28    ///


                                                                                                                       7
                                                                                                                 COMPLAINT
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 21 of 95
                                                                    1                               SECOND CAUSE OF ACTION
                                                                    2                       FOR BREACH OF WRITTEN CONTRACT
                                                                    3                      (Against All Defendants and Does 1 through 10)
                                                                    4            41.   Plaintiff realleges and incorporates by reference paragraphs 1 through 41
                                                                    5    as though fully set forth herein.
                                                                    6            42.   On November 7, 2019, Plaintiff entered into an Industrial Hemp
                                                                    7    Purchase Agreement with DCM for the purchase and sale of the Product for the
                                                                    8    Purchase Price (the “Agreement”). The Agreement included a payment and delivery
                                                                    9    schedule which provided that DCM would purchase 500 lbs. of the Product per week
                                                                   10    from Plaintiff in seven (7) weekly installments of $80,000.00 per week beginning on
                                                                   11    November 8, 2019 through December 20, 2019. The Agreement also provided: “Time
                                                                   12    is of the essence of this Agreement and of each provision contained in it.” Attached
                                                                   13    hereto as Exhibit “1” is a true and correct copy of the Agreement.
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14            43.   Plaintiff has performed all, or substantially all, of the conditions,
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15    covenants, and promises required of it pursuant to the parties’ Agreement. Plaintiff
                                                                   16    diverted substantial time and resources away from its other pending business to
                                                                   17    cultivate, harvest, and deliver the Product timely and in compliance with DCM’s
                                                                   18    specifications.
                                                                   19            44.   Defendants breached the Agreement by failing to timely fulfill its
                                                                   20    obligations to purchase the Product in accordance with the payment and delivery
                                                                   21    schedule.
                                                                   22            45.   As a direct and proximate result of Defendants’ breach, Plaintiff has been
                                                                   23    damaged in an amount estimated to exceed $440,000.00, plus interest, subject to proof
                                                                   24    at trial.
                                                                   25    ///
                                                                   26    ///
                                                                   27    ///
                                                                   28    ///


                                                                                                                       8
                                                                                                                 COMPLAINT
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 22 of 95
                                                                    1                                THIRD CAUSE OF ACTION
                                                                    2      FOR BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR
                                                                    3                                            DEALING
                                                                    4                      (Against All Defendants and Does 1 through 10)
                                                                    5            46.   Plaintiff realleges and incorporates by reference paragraphs 1 through 46
                                                                    6    as though fully set forth herein.
                                                                    7            47.   On November 7, 2019, Plaintiff entered into the Agreement with DCM.
                                                                    8            48.   Plaintiff has performed all, or substantially all, of the conditions,
                                                                    9    covenants, and promises required of it pursuant to the parties’ Agreement.
                                                                   10            49.   The conditions required for Defendants’ performance had occurred or
                                                                   11    were excused.
                                                                   12            50.   Defendants unfairly interfered with Plaintiff’s right to receive the benefits
                                                                   13    of the Agreement.
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14            51.   As a direct and proximate result of Defendants’ breach, Plaintiff has been
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15    damaged in an amount estimated to exceed $440,000.00, plus interest, subject to proof
                                                                   16    at trial.
                                                                   17                               FOURTH CAUSE OF ACTION
                                                                   18        FOR VIOLATION OF BUSINESS AND PROFESSIONS CODE § 17200
                                                                   19                      (Against All Defendants and Does 1 through 10)
                                                                   20            52.   Plaintiff realleges and incorporates by reference paragraphs 1 through 52
                                                                   21    as though fully set forth herein.
                                                                   22            53.   The acts and practices of Defendants, and each of them, as alleged herein,
                                                                   23    constitute unfair, unlawful, and fraudulent business acts and practices within the
                                                                   24    meaning of Sections 17200, et seq. of the California Business & Professions Code.
                                                                   25            54.   Defendants, and each of them, have engaged in unfair business acts and
                                                                   26    practices in that the harm caused by their fraudulent conduct outweighs any utility of
                                                                   27    such conduct. Defendants’ conduct offends public policy, is immoral, unscrupulous,
                                                                   28    deceitful and offensive, and caused substantial injury to Plaintiff.


                                                                                                                       9
                                                                                                                 COMPLAINT
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 23 of 95
                                                                    1           55.    The acts and practices of Defendants, and each of them, as alleged herein,
                                                                    2    have caused, and are causing, injury to Plaintiff’s business. Plaintiff has suffered injury
                                                                    3    in fact and has lost money and property (e.g., the perishable Product harvested and
                                                                    4    manufactured pursuant to DCM’s specifications) as a result of such unfair competition.
                                                                    5           56.    Plaintiff seeks to recover its actual damages from Defendants.
                                                                    6                                    PRAYER FOR RELIEF
                                                                    7           WHEREFORE, Plaintiff demands judgment against Defendants, jointly and
                                                                    8    severally, as follows:
                                                                    9           1.     For actual damages according to proof and in excess of $440,000.00, the
                                                                   10    exact amount of which has yet to be ascertained;
                                                                   11           2.     For punitive damages;
                                                                   12           3.     For attorneys’ fees;
                                                                   13           4.     For costs of suit and interest; and,
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14           5.     For such additional and further relief which the Court deems just and
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15    proper.
                                                                   16
                                                                   17     DATED:                                      SATNICK LAU LLP
                                                                   18
                                                                   19                                                 By:
                                                                   20                                                         ADAM M. SATNICK
                                                                                                                              BENSON K. LAU
                                                                   21                                                         Attorneys for Plaintiff FULL
                                                                                                                              SPECTRUM IH, LLC
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                      10
                                                                                                                 COMPLAINT
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 24 of 95




                           EXHIBIT B
                                                                    First-Class Mail
                                                                    Postage & Fees Paid
se 1:20-cv-00673-DAD-JLT Document 21-2 Filed                    08/27/20
                                                                    USPS
                                                                              Page 25     of
                                                                    Permit No. G-10


    9590 9402 5782 0034 5516 84
  United States    • Sender: Please print your name, address, and ZIP+4® in this box•
  Postal Service
                   s~~;ck              ~v        llP
                    I (1!:c;; \rl,·1~h;re                g }vc/,
                    5~.ie          )2SO
                    l-o5        A-n /es/ CA                      7CJJ2-S:-
ase■ 1:20-cv-00673-DAD-JLT
     Complete items 1, 2, and 3.          DocumentA. 21-2
                                                     Signature Filed 08/27/20 Page 26 of

 - ■ Print your name and address on the reverse
       so that we can return the card to you.
                                                 x             Cew l6_ l2 0 '!~ □ Agent
                                                                         s,c_                          "--'t"' 2S    D   Addressee
                                                                     B. Received by (Printed Name)             C. Date of Delivery
   ■   Attach this card to the back of the mailpiece,
       or on the front if space permits.
   1. Article Addressed to:          /                               D. Is delivery address different from item 1?   D   Yes
                                                                        If YES, enter delivery address below:        □   No
         J~,011" 0111d A\~ U,vo0
  A\}102,c,,.
  loCJ4D ~ssc;n [DWJe_
  1-1,{)0 -hvVJ I f\,\D 2 (lL/2
                                                                L!=t =====
                                                                 ~- Service Type
                                                                                  ==
                                                                         Priority Mail Express®          □
                                                                 □
                                                              Adult Signature                            □   Registered Mail™
       111 lll111111111111111 111111 111111111111 1111111   □ Adult Signature Restricted Delivery        □   Registered Mail Restricted
                                                                                                             Delivery
                                                            □ Certified Mail®
         9590 9402 5782 0034 5516 84                        □ Certified Mail Restricted Delivery         □   Return Receipt for
                                                            □ Collect on Delivery                            Merchandise
 -2.
  --   -  -  - - - - -  - -  -  - -  - -  -  - -
     Article Number (Transfer from service label)
                                                  - - - - 1 □ Collect on Delivery Restricted Delivery    □   Signature Confirmation™
                                                            □ Insured Mail                          '    □   Signature Confirmation
                                                            □ Insured Mail Restricted Delivery               Restricted Delivery
                                                              _(over $500)
  PS Form    3811, July 2015 PSN 7530-02-000-9053                                                      Domestic Return Receipt
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 27 of 95




                           EXHIBIT C
8/27/2020                                                   USPS.com® - USPS Tracking® Results

                 Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 28 of 95
        ALERT: USPS IS MONITORING CONDITIONS AS HURRICANE LAURA APPROACHES THE GULF…


   USPS Tracking
                                           ®                                                                    FAQs   




                                                 Track Another Package                  +
                                                                                        +



                                                                                                              Remove   
   Tracking Number: 70200090000160556238

   Your item was delivered to an individual at the address at 3:21 pm on May 2, 2020 in
   HAGERSTOWN, MD 21742.




                                                                                                                       Feedback
     Delivered
   May 2, 2020 at 3:21 pm
   Delivered, Left with Individual
   HAGERSTOWN, MD 21742

   Get Updates        




                                                                                                                 
       Text & Email Updates


                                                                                                                 
       Tracking History


       May  2, 2020,
       May 2,  2020, 3:21
                     3:21 pm
                           pm
       Delivered, Left with Individual
       HAGERSTOWN, MD 21742
       Your item was delivered to an individual at the address at 3:21 pm on May 2, 2020 in HAGERSTOWN, MD
       21742.



       May  2, 2020,
       May 2,  2020, 9:33
                     9:33 am
                          am
       Out for Delivery
       HAGERSTOWN, MD 21742



https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70200090000160556238%2C                  1/2
8/27/2020                                                   USPS.com® - USPS Tracking® Results

       May 2, 2020,
               Case9:22   am
                       1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 29 of 95
       Arrived at Unit
       HAGERSTOWN, MD 21742



       April 28, 2020
       In Transit to Next Facility



       April 24, 2020, 2:50 pm
       USPS in possession of item
       LOS ANGELES, CA 90017




                                                                                                              
       Product Information



                                                              See Less      




                                                                                                                  Feedback
                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                                                                  FAQs




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70200090000160556238%2C             2/2
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 30 of 95




                           EXHIBIT D
0673-DAD-JLT Document 21-2 Filed 08/27/20
0673-DAD-JLT Document 21-2 Filed 08/27/20
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 33 of 95




                           EXHIBIT E
0673-DAD-JLT Document 21-2 Filed 08/27/20
0673-DAD-JLT Document 21-2 Filed 08/27/20
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 36 of 95




                           EXHIBIT F
ase 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 37 of
ase 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 38 of
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 39 of 95




                           EXHIBIT G
8/27/2020                                                   USPS.com® - USPS Tracking® Results

                 Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 40 of 95
        ALERT: USPS IS MONITORING CONDITIONS AS HURRICANE LAURA APPROACHES THE GULF…


   USPS Tracking
                                           ®                                                                    FAQs   




                                                 Track Another Package                  +




                                                                                                              Remove   
   Tracking Number: 70200090000160556252

   Your item was delivered to the front desk, reception area, or mail room at 12:00 pm on April 28,
   2020 in LAS VEGAS, NV 89102.




                                                                                                                       Feedback
     Delivered
   April 28, 2020 at 12:00 pm
   Delivered, Front Desk/Reception/Mail Room
   LAS VEGAS, NV 89102

   Get Updates        




                                                                                                                  
       Text & Email Updates


                                                                                                                  
       Tracking History


       April 28, 2020, 12:00 pm
       Delivered, Front Desk/Reception/Mail Room
       LAS VEGAS, NV 89102
       Your item was delivered to the front desk, reception area, or mail room at 12:00 pm on April 28, 2020 in
       LAS VEGAS, NV 89102.



       April 27, 2020, 11:54 am
       Delivery Attempted - No Access to Delivery Location
       LAS VEGAS, NV 89102



https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70200090000160556252%2C                  1/2
8/27/2020                                                   USPS.com® - USPS Tracking® Results

       April 26,Case
                 2020 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 41 of 95
       In Transit to Next Facility



       April 24, 2020, 2:50 pm
       USPS in possession of item
       LOS ANGELES, CA 90017




                                                                                                              
       Product Information



                                                              See Less      




                                 Can’t find what you’re looking for?




                                                                                                                  Feedback
                         Go to our FAQs section to find answers to your tracking questions.


                                                                  FAQs




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70200090000160556252%2C             2/2
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 42 of 95




                           EXHIBIT H
8/27/2020                                                   USPS.com® - USPS Tracking® Results

                Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 43 of 95
        ALERT: USPS IS MONITORING CONDITIONS AS HURRICANE LAURA APPROACHES THE GULF…


   USPS Tracking
                                           ®                                                                      FAQs   




                                                 Track Another Package                  +




                                                                                                                Remove   
   Tracking Number: 9590940257820034551684

   Your item departed our USPS facility in LOS ANGELES CA DISTRIBUTION CENTER on May 6,
   2020 at 7:48 pm. The item is currently in transit to the destination.




                                                                                                                         Feedback
   In-Transit
   May 6, 2020 at 7:48 pm
   Departed USPS Regional Facility
   LOS ANGELES CA DISTRIBUTION CENTER

   Change Delivery Instructions                




                                                                                                                   
       Text & Email Updates


                                                                                                                   
       Delivery Instructions


                                                                                                                   
       Tracking History


       May 6, 2020, 7:48 pm
       Departed USPS Regional Facility
       LOS ANGELES CA DISTRIBUTION CENTER
       Your item departed our USPS facility in LOS ANGELES CA DISTRIBUTION CENTER on May 6, 2020 at
       7:48 pm. The item is currently in transit to the destination.



       May 6, 2020, 4:26 pm
       Arrived at USPS Regional Facility
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9590940257820034551684%2C                  1/2
8/27/2020                                                   USPS.com® - USPS Tracking® Results

       LOS ANGELES CA DISTRIBUTION CENTER Document 21-2 Filed 08/27/20 Page 44 of 95
             Case 1:20-cv-00673-DAD-JLT


       May 2, 2020, 11:25 pm
       Departed USPS Regional Facility
       BALTIMORE MD DISTRIBUTION CENTER



       May 2, 2020, 9:08 pm
       Arrived at USPS Regional Facility
       BALTIMORE MD DISTRIBUTION CENTER



       April 24, 2020, 2:50 pm
       Return Receipt Associated




                                                                                                                
       Product Information




                                                                                                                    Feedback
                                                             See Less       




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                                                                  FAQs




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9590940257820034551684%2C             2/2
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 45 of 95




                           EXHIBIT I
8/27/2020                                                   USPS.com® - USPS Tracking® Results

                 Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 46 of 95
        ALERT: USPS IS MONITORING CONDITIONS AS HURRICANE LAURA APPROACHES THE GULF…


   USPS Tracking
                                           ®                                                                    FAQs   




                                                 Track Another Package                  +




                                                                                                              Remove   
   Tracking Number: 70200090000160556245

   Your item was delivered to an individual at the address at 3:21 pm on May 2, 2020 in
   HAGERSTOWN, MD 21742.




                                                                                                                       Feedback
     Delivered
   May 2, 2020 at 3:21 pm
   Delivered, Left with Individual
   HAGERSTOWN, MD 21742

   Get Updates        




                                                                                                                 
       Text & Email Updates


                                                                                                                 
       Tracking History


       May 2, 2020, 3:21 pm
       Delivered, Left with Individual
       HAGERSTOWN, MD 21742
       Your item was delivered to an individual at the address at 3:21 pm on May 2, 2020 in HAGERSTOWN, MD
       21742.



       May 2, 2020, 9:33 am
       Out for Delivery
       HAGERSTOWN, MD 21742



https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70200090000160556245%2C                  1/2
8/27/2020                                                   USPS.com® - USPS Tracking® Results

       May 2, 2020,
               Case9:22   am
                       1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 47 of 95
       Arrived at Unit
       HAGERSTOWN, MD 21742



       April 28, 2020
       In Transit to Next Facility



       April 24, 2020, 2:50 pm
       USPS in possession of item
       LOS ANGELES, CA 90017




                                                                                                              
       Product Information



                                                              See Less      




                                                                                                                  Feedback
                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                                                                  FAQs




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70200090000160556245%2C             2/2
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 48 of 95




                             EXHIBIT J
     Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 49 of 95




                                                   August 3, 2020

VIA E-MAIL

Reza I. Gharakhani, Esq.
ROSTOW & AUSTER LLP
2049 Century Park East, Suite 2525
Los Angeles, CA 90067
Email: Gharakhani@rostow.com

         Re:      Full Spectrum IH LLC v. DCM, Inc., et al.
                  Case No. 1:20-cv-00673-DAD-JLT
                  Confidential Settlement Communication pursuant to Federal Rule of Civil
                  Procedure Rule 408

Dear Mr. Gharakhani:

We confirm receipt of your correspondence of July 29, 2020 in which you informed us of your
firm’s representation of defendants Aliraza Jivan (“Aliraza”), Alfia Jivan (“Alfia”), Liberty Novelty,
Inc. (“Liberty Novelty”), and DCM, Inc. (“DCM”) in the above-referenced action.

We respectfully decline your request for a stipulation to vacate your clients’ defaults as we are unable
to grant the relief you are requesting without prejudice to our client’s interests. Your clients had
ample opportunity to appear in this action and respond to the complaint. They were all served on
May 20, 2020. 1 With the exception of Aliraza 2, your clients’ response to the complaint was due on
June 10, 2020 – nearly two months ago – and they have been in default for over a month. We note
that your correspondence fails to provide the basis for your clients’ failure to appear or timely
respond to the Complaint.

Alternatively, your clients also could have contacted our office to request an extension. If they had
done so, we would have granted their request as a courtesy. Instead, we were left to assume that they
had no intention of appearing in this action and proceeded accordingly.

Meanwhile, our client has been unfairly prejudiced by your clients’ delay. Our client has already
incurred attorneys’ fees and costs in connection with taking your clients’ defaults together with the
motion for clerk’s entry of default judgment against DCM, Inc. (the “Motion”) that we have

1 Alfia, Liberty Novelty, and DCM were personally served with the summons and complaint on May 20, 2020. On June

17, 2020, the clerk entered their defaults.
2 Aliraza was served by substitute service (a copy of the summons and complaint was left with his wife, Alfia). A copy of

the summons and complaint was mailed to him on June 16, 2020. As such, his response was due on July 17, 2020. The
clerk entered his default on July 21, 2020.
     Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 50 of 95
Reza I. Gharakhani, Esq.
August 3, 2020
Page 2



prepared in accordance with the Court's minute order of July 22, 2020. We have enclosed a copy of
our Motion for your records. At this juncture, your clients may oppose the motion and/ or move the
Court to set aside the default for good cause. Please let us know if you will consent to electronic
service of our Motion. Otherwise, we will make arrangements for a hard copy to be hand-delivered
to your office.




                                                                         Confidential Settlement Communication

This letter is not intended as a full or complete statement of all relevant facts or applicable law, and
nothing herein is intended as, nor should it be deemed to constitute, a waiver or relinquishment of
any of my client's rights, remedies, claims or causes of action, all of which are hereby expressly
reserved.


                                                Very truly yours,




                                                Benson    K. Lau, Esq.
                                                Partner

                                                Encl.




                                                    2
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 51 of 95
                                                                   1     Adam M. Satnick, California State Bar No. 302326
                                                                   2     (adam@satnicklau.com)
                                                                         Benson K. Lau, California State Bar No. 287429
                                                                   3     (benson@satnicklau.com)
                                                                   4     SATNICK LAU LLP
                                                                         11755 Wilshire Blvd., Suite 1250
                                                                   5     Los Angeles, CA 90025
                                                                         Telephone: (310) 356-8472
                                                                   6
                                                                         Facsimile: (310) 436-4969
                                                                   7
                                                                         Attorneys for Plaintiff Full Spectrum IH, LLC
                                                                   8
                                                                   9
                                                                   10                THE UNITED STATES DISTRICT COURT FOR THE
                                                                   11       EASTERN DISTRICT OF CALIFORNIA - BAKERSFIELD DIVISION
                                                                   12
                                                                   13
            11755 Wilshire Blvd., Suite 1250




                                                                         FULL SPECTRUM IH, LLC, a Florida            Case No.: 1:20-cv-00673-DAD-JLT
                                                                         limited liability company;
                                       Telephone: (310) 356-8472




                                                                   14
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                                                                     DECLARATION OF MICHAEL
                                                                   15                       Plaintiff,               LAGNESE IN SUPPORT OF
                                                                   16                                                PLAINTIFF’S MOTION FOR
                                                                               vs.                                   ENTRY OF A CLERK’S DEFUALT
                                                                   17                                                JUDGMENT AGAINST DCM, INC.
                                                                   18    DCM, INC., a Nevada corporation;            IN A SUM CERTAIN PURSUANT
                                                                         LIBERTY NOVELTY, INC., a Maryland           TO FED. R. CIV. P. 55(B)(1)
                                                                   19    corporation; ALIRAZA JIVAN, an
                                                                   20    individual; ALFIA JIVAN, an individual;     [Filed concurrently with: Motion for Clerk’s
                                                                         and DOES 1 through 10, inclusive,           Default Judgment; Declaration of Benson K.
                                                                   21                                                Lau, Esq.; Proposed Judgment thereon]
                                                                   22
                                                                                            Defendants.
                                                                   23
                                                                                                                         Hearing:    September 2, 2020; 9:30 a.m.
                                                                   24                                                    Judge:      Hon. Jennifer L. Thurston
                                                                                                                         Location:   United States Courthouse,
                                                                   25                                                                510 19th Street, Suite 200,
                                                                                                                                     Bakersfield, CA 93301
                                                                   26
                                                                   27
                                                                   28

                                                                                                               1
                                                                                                 DECLARATION OF MICHAEL LAGNESE
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 52 of 95
                                                                   1            I, Michael Lagnese, hereby declare pursuant to 28 U.S.C. § 1746 as follows:
                                                                   2            1.     I am the Chief Executive Officer of Plaintiff FULL SPECTRUM IH,
                                                                   3     LLC (the “Company”). As such, I have personal knowledge of all statements made
                                                                   4     herein based upon my duties and based upon my review of the books and records
                                                                   5     maintained by Company in the ordinary course of business that relate to this matter.
                                                                   6            2.     On the basis of Defendants’ representations and assurances, Company
                                                                   7     entered into a certain Industrial Hemp Purchase Agreement (the “Contract”) in which
                                                                   8     Company agreed to supply and sell to Defendants, 3,500 lbs. of machine-trimmed
                                                                   9     industrial hemp of a particular strain and quality over a two-month period for a total
                                                                   10    sum of $560,000.00 (the “Purchase Price”) payable in seven (7) weekly installments of
                                                                   11    $80,000.00 beginning on November 8, 2019, and concluding on December 20, 2019.
                                                                   12    Attached hereto as Exhibit A is a true and correct copy of the Contract.
                                                                   13           3.     Defendants paid the initial installment of $80,000.00. Thereafter,
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14    Defendants defaulted on their remaining payment obligations under the Contract by
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15    failing to pay any of the remaining six (6) weekly installments in full. Instead,
                                                                   16    Defendants paid Company the sum of $40,000.00 on November 15, 2019 -- half of the
                                                                   17    amount due that day for the second installment payment.
                                                                   18           4.     Accordingly, the sum certain of $440,000.00 ($560,000.00 [principal] -
                                                                   19    $80,000.00 [first payment] - $40,000.00 [second payment] = $440,000.00) is presently
                                                                   20    due and owing by Defendants to Plaintiff, together with interest thereon from and after
                                                                   21    November 15, 2019.
                                                                   22
                                                                   23           I declare under penalty of perjury that the foregoing is true and correct.
                                                                   24           Executed on August 3, 2020 at Los Angeles, California.
                                                                                                                       /s/ Michael Lagnese (original signature
                                                                   25                                                  retained by attorney Benson Lau)
                                                                   26                                                       Michael Lagnese, Chief Executive
                                                                   27                                                       Officer of Full Spectrum IH, LLC
                                                                   28

                                                                                                                2
                                                                                                  DECLARATION OF MICHAEL LAGNESE
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 53 of 95




                           EXHIBIT A
DocuSign Envelope ID: E738FF3B-20B4-4D44-9372-9B24B5CCE503

                  Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 54 of 95



                                    INDUSTRIAL HEMP PURCHASE AGREEMENT

            This Hemp Purchase Agreement (the “Agreement”) is made this 7th day of November 2019, by
            and between Full Spectrum IH, L.L.C. a Florida limited liability company (the “Seller”) and
            DCM, Inc., a Nevada corporation (the “Purchaser”).

                                                             RECITALS

            WHEREAS, Seller is the producer and owner of certain whole hemp flower as more fully
            described in a Certificate of Analysis attached hereto as Exhibit A (the “Product”); and

            WHEREAS, Seller desires to sell, and Buyer desires to purchase the Product in ten (10)
            installments in accordance with the stated terms and conditions of this Agreement;

            NOW THEREFORE, the Parties agree as follows:

                                                             1. The Product

                1.1 Seller hereby agrees to manufacture, sell and supply 3,500 lbs. of machine-trimmed
            industrial hemp to the Purchaser as more fully described and set forth in a Certificate of
            Analysis attached hereto as Exhibit A and incorporated herein by reference (the "Product"), and
            in accordance with the terms and conditions of this Agreement. Seller and Purchaser
            acknowledge and agree that the Certificate of Analysis in Exhibit A represents the Product thirty
            (30) days prior to actual harvest and that subsequent Certificate of Analyses of the Product may
            produce results that vary from the Certificate of Analysis in Exhibit A due to environmental
            factors in the ordinary course of the Product’s life cycle. Purchaser shall use the Certificate of
            Analysis in Exhibit A as a guideline for the Product, but Purchaser shall solely rely on its
            Certificate of Analysis obtained during Purchaser’s inspection period in Section 3.2 hereinbelow.

                                                      2. Pricing of the Products

                2.1 The Seller will supply Purchaser with, and Purchaser agrees to purchase from Seller, the
            Product in seven (7) installments, at the prices and on the payment terms set forth in Exhibit B,
            attached hereto.
                                                      3. The Transactions

                3.1 Upon both Purchaser and Seller executing this Agreement together with a related Escrow
            Agreement between them dated November 7th 2019 (the “Escrow Agreement”), Purchaser shall
            promptly deposit with the escrow agent (the Escrow Agent”) the initial installment purchase
            price of $80,000.00 in accordance with the terms and conditions of this Agreement and the
            Escrow Agreement.

                3.2 Upon confirmation to the parties from the Escrow Agent that any installment purchase
            price has been deposited with the Escrow Agent, Purchaser’s representatives shall be permitted
DocuSign Envelope ID: E738FF3B-20B4-4D44-9372-9B24B5CCE503

                  Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 55 of 95


            to promptly and reasonably inspect and test each proposed shipment of Product at Seller’s
            facility located at 2924 East Belle Terrace, Bakersfield, CA 93307 (“Seller’s Facility”).

               3.3 For each of the remaining six (6) proposed installment purchases of Product set forth in
            Exhibit B, Purchaser shall deposit each such installment payment with the Escrow Agent on the
            applicable purchase date set forth in Exhibit B, provided that this Agreement is still in full force
            and effect. Such installment payments into escrow shall be subject to adjustment for escrow
            agent fees and bank costs, as set forth in the Escrow Agreement.

                3.4 Price Adjustments for Defective or Non-conforming Product. Each installment payment
            for the Product shall be subject to adjustment (if any) relating to Purchaser’s credits for any
            nonconforming or defective Product (or any part thereof,) which upon inspection and testing at
            Seller’s Facility by Purchaser and at Purchaser’s sole discretion, is nonconforming or defective
            prior to delivery to Purchaser.

                3.5 Inspection and Testing of Product at Seller’s Facility. Purchaser shall have seventy-two
            (72) hours upon arrival at Seller’s Facility to complete inspection and testing of the Product.
            Purchaser will only be required to accept and pay for the Product or any part thereof, which, in
            the Purchaser’s sole discretion, is free of defects at the time Purchaser’s inspection and testing of
            the Product at Seller’s Facility is completed.

              3.6 Inspection of Product after delivery to Seller’s Facility/Latent Defects. Each installment
            purchase of Product will be deemed received free of defects unless the Purchaser notifies the
            Seller in writing within five (5) business days after delivery of the Product to Seller’s Facility,
            that the Product contains any latent defect of the type set forth in Paragraph 7 herein, which
            Purchaser, using reasonable due diligence, failed to discover after inspection and testing at
            Seller’s Facility.

                                             4. Preparation and Cultivation of Product

                4.1 Seller shall prepare and cultivate the premises, and sow and maintain the Product,
            including irrigation, fertilizing, and control of weeds and insect infestations, in accordance with
            principles of good husbandry and the best practices of the farming community in which the
            premises are situated. Seller shall prepare the Product in an appropriate manner necessary for
            testing by, and delivery to Purchaser.

                                                       5. Harvesting of Product

                5.1. Seller shall provide Purchaser with pallets, boxes, crates, or other containers, delivered
            to as may be required for the proper harvest of the Product

                                                        6. Delivery of Product

               6.1. On harvest of the Product, Seller shall deliver to Purchaser for testing and delivery
            each installment of Product packaged in containers provided by Seller at Seller’s Facility.




                                                                2
DocuSign Envelope ID: E738FF3B-20B4-4D44-9372-9B24B5CCE503

                  Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 56 of 95


                                               7. Specifications of Harvested Product

                7.1. Promptly after harvesting, Seller shall deliver the Product to Seller’s Facility in a
            condition suitable for Purchaser’s requirements, as specified in this Agreement. The Product and
            any part thereof must be free from doubles, worms, worm damage, insect bites, or other pest
            infestations; frost, hail, rain, or other meteorologically caused damage; and rot, mildew, mold,
            shrivel, scab, or other foreign matter. In addition, at the time of delivery the Product must meet
            the 30 day pre-harvest specifications set forth in the 30 day pre-harvest Certificate of Analysis,
            attached hereto as Exhibit A.

                                                        8. Right of Rejection

                    8.1 . Purchaser reserves the right to reject any quantity of the Product delivered under
            this Agreement that does not meet the specifications and requirements described in Paragraph 7
            of this Agreement. On rejection, Purchaser may charge to Seller’s account all reasonable freight
            charges paid or incurred by it in connection with the receipt and return of the rejected Product )
            to Seller or Seller’s agent. The rejection or regrading of any of the delivered Product by
            Purchaser shall not relieve the Seller’s duty to provide Purchaser with the remaining amount of
            the Product due under this contract. Purchaser shall provide Seller with notice of the rejection of
            any Product in accordance with Paragraph 21 of this Agreement.

                                                        9. Term of Agreement

                    9.1 This Agreement shall commence on the date of its execution and shall continue in full
            force and effect until the transactions contemplated thereunder are completed (unless
            sooner canceled or terminated as provided in this Agreement).

                                                              10. Default

                  10.1 Events of Default. A party shall be deemed to be in default of the terms of this
            Agreement if any one of the following events ("Events of Default") occurs:

                     (a) Such party materially violates any of the terms and conditions of this Agreement;

                    (b) Such party files a voluntary petition in bankruptcy or takes the benefit of any
            insolvency act or be dissolved or adjudicated bankrupt or if a receiver shall be appointed
            for Company's business or its assets and the appointment of such receiver is not vacated
            within thirty (30) days after such appointment, or if such party shall make an assignment
            for the benefit of its creditors, or if the interest of such party passes by operation of law
            to any person or entity other than such party; or

                   (c) Such party becomes insolvent, regardless of how said insolvency may be
            evidenced.

                                                             11. Remedies




                                                                  3
DocuSign Envelope ID: E738FF3B-20B4-4D44-9372-9B24B5CCE503

                  Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 57 of 95


                    11.1 Upon the occurrence of an Event of Default, the non-defaulting party may give
            written notice to the defaulting party demanding that the condition of default be cured within
            fifteen (15) calendar days and, if not so cured, the non-defaulting party, in addition to
            any other rights or remedies it may have, may do any one or more of the following:

                    (a) Commence a collection action to recover all sums of money due, reserving the
            right to recover other sums of money which may become due under this
            Agreement or otherwise;

                     (b) Commence an action to specifically enforce its rights under this Agreement; or

                     (c) To rescind the relevant purchase order and any future orders;

                     (d) Terminate this Agreement.

                     12. No Partnership, Joint Venture, Franchise, Employer / Employee Relationship.

                     12.1 It is understood and agreed that this Agreement and the relationship created hereby
            shall not be considered to be a partnership, joint venture, franchise, or an employer/employee
            relationship, and neither the Purchaser nor Seller shall have the right or authority to
            represent the other in any capacity or to transact any business or incur any obligations,
            contractual or otherwise for, in the name of, or on behalf of the other, unless otherwise
            authorized to do so in writing. The relationship between the Purchaser and Seller shall be
            that of independent contractors.

                                                  13. Brokers and Finder’s Fee.

                   13.1 The Seller shall be solely responsible for any broker or finders’ fees related to this
            Agreement, and any such fees shall not be paid by Purchaser which is not included in any deposit
            by Purchaser into escrow.

                                            14. Passage of Risk of Loss; Passage of Title

                14.1 Passage of Title/Risk of Loss. All title, risk of loss, depreciation, and damage shall
            remain with Seller until Purchaser provides written acceptance to Escrow Agent in accordance
            with this Agreement and the Escrow Agreement that Purchaser accepts each installment purchase
            of the Product or any part thereof. Seller shall deliver the Product to Purchaser F.O.B. Seller’s
            Facility in Bakersfield, CA. All title, risk of loss, depreciation, and damage shall pass to
            Purchaser upon Seller taking possession of the Product at Seller’s Facility after testing and
            inspection by Purchaser pursuant to this Agreement.

                                                      15. Pesticide Chemicals

                    15.1 Seller agrees not to apply to the Product or the land on which they are grown any
            pesticide chemical, as defined in Section 321(q) of Title 21 of the United States Code, except as
            may be permitted under the tolerance levels for application of pesticide chemicals promulgated



                                                                4
DocuSign Envelope ID: E738FF3B-20B4-4D44-9372-9B24B5CCE503

                  Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 58 of 95


            by the Environmental Protection Agency. Seller shall not adulterate or misbrand the Product as
            defined by Sections 342 and 343 of Title 21 of the United States Code.

                    15.2 On application of any permitted pesticide chemical, Seller shall provide notice of
            the application to Purchaser in accordance with Paragraph 21 of this Agreement. Failure of
            Seller to provide notice of any pesticide application is a material breach of this contract, giving
            Purchaser the option to refuse delivery of the Product our any part thereof

                                                   16. Fair Labor Standards Act

                   16.1 Seller warrants and represents that the Product delivered pursuant to this Agreement
            have been or will be produced in compliance with all applicable provisions of the Fair Labor
            Standards Act of 1938. .

                                                   17. Limitation on Warranties

                     17.1 The goods sold to Purchaser under this Agreement are sold subject only
             to the implied warranty of title described in Section 2312(1) of the California Commercial Code
            and the implied warranty of merchantability described in Section 2314 of the California
            Commercial Code as existing on the date of execution of this contract. Other than those set forth
            in this Agreement and in the Escrow Agreement, Seller makes no express warranties concerning
            the goods sold under this Agreement and any affirmations or representations made by Seller or
            Seller’s agents concerning the goods were made for illustrative purposes only and do not
            constitute warranties of the goods. SELLER MAKES NO WARRANTY THAT THE GOODS
            SOLD UNDER THIS CONTRACT ARE FIT FOR ANY PARTICULAR PURPOSE OR
            PURPOSES. Purchaser acknowledges and agrees that: (a) Purchaser is purchasing the Product
            on an “AS IS” basis; and (b) that Seller specifically disclaims all warranties not included in this
            Section 17.1.

                                        18. Parties’ Authority to Enter into Agreement.

                   18.1 The parties warrant and represent that they each are validly existing entities under
            the laws of their respective jurisdictions, and that they each have all requisite right, power
            and authority to enter into this Agreement and to perform their respective obligations
            hereunder.

                                                     19. Force Majeure Clause

                   19.1 Should the performance of the obligations of either party under this Agreement be
            prevented or delayed by an act of God, war, civil insurrection, fire, flood, storm, strikes,
            lockouts, or by any law, regulation, or order of any federal, state, county, or municipal authority,
            or by any other cause beyond the control of the party to be excused, that party’s performance
            under this Agreement, to the extent it is prevented or delayed, shall be excused.

                                                   20. Expenses of Enforcement




                                                                5
DocuSign Envelope ID: E738FF3B-20B4-4D44-9372-9B24B5CCE503

                  Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 59 of 95


                    20.1 Should any litigation be commenced between the Purchaser and Seller for the
            enforcement of any rights of either party against the other pursuant to the provisions of this
            Agreement, or by reason of any alleged breach of any of the provisions of this Agreement, the
            party prevailing in the litigation shall be entitled to receive from the unsuccessful party all costs
            incurred in connection with the litigation, including a reasonable allowance for attorneys’ fees
            incurred by the prevailing party.




                                                             21. Notices

                    21.1 Except as otherwise expressly provided by law, any and all notices or other
            communications required or permitted by this Agreement, or by law to be served on or given to
            either party by the other party shall be in writing, and shall be deemed duly served and given
            when delivered by email or first class mail to:

             21.2 Seller: Michael Lagnese, CEO |Full Spectrum IH, LLC, 2924 E. Belle Terrace | Bakersfield,
                                                      CA 93307.

                         21.2 Purchaser: DCM Inc. 3401 Sirius Ave Suite 33, Las Vegas NV 89102.

                    21.3 Either party may change its address for the purpose of this Paragraph 21 by giving
            written notice of the change to the other party in the manner provided in this Paragraph.

                                                        22. Time of Essence

                     22.1 Time is of the essence of this Agreement and of each provision contained in it.

                                                       23 . Assignment and Transfer

                    23.1. Either party shall not assign or transfer this Agreement to any person without the
            prior express written consent of the other party.

                                                 24. Amendments to Agreement

                  24.1. This Agreement may be amended only by a writing signed by the party against
            whom or against whose successors and assigns enforcement of the change is sought.

                                                         25. Saving Clause

                    25.1 If any term or provision of this Agreement or any application hereof shall be held
            invalid or unenforceable, the remainder of this contract and any application of its terms and
            provisions shall not be affected thereby but shall be valid and enforceable.

                                                        26. Governing Law



                                                                 6
DocuSign Envelope ID: E738FF3B-20B4-4D44-9372-9B24B5CCE503

                  Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 60 of 95



                    26.1 This Agreement shall be governed by and construed in accordance with the laws of
            the state of California, without giving effect to any conflicts of laws principles. Both parties
            agree to the jurisdiction of the courts in California.

                                                             27. Waiver

                    27.1 The waiver of any breach of any of the provisions of this Agreement by Purchaser
            shall not constitute a continuing waiver or a waiver of any subsequent breach by Seller either of
            the same or any other provision of this Agreement.




                                              [SIGNATURE PAGE TO FOLLOW]




                                                                 7
DocuSign Envelope ID: E738FF3B-20B4-4D44-9372-9B24B5CCE503

                  Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 61 of 95


            In witness whereof, the Parties have executed this Agreement as of the date written below.


            SELLER: FULL SPECTRUM IH, LLC


            By ______________________

            Print Name: Michael Lagnese

            Title: Chief Executive Officer

            Dated: November 7th, 2019


            PURCHASER: DCM, INC.


            By: ____________________

            Print Name: Alfia Jivan

            Title: Chief Executive Officer

            Dated: November 7th, 2019




                                                             8
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 62 of 95
DocuSign Envelope ID: E738FF3B-20B4-4D44-9372-9B24B5CCE503

                  Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 63 of 95



                                                             EXHIBIT B

                                                        PRICING TERMS


            Purchase Date                  Quantity Purchased            Price per lb.   Total Purchase Price

            11/8/19                              500 lbs.                $160.00             $80,000.00

            11/15/19                             500 lbs.                $160.00             $80,000.00

            11/22/19                             500 lbs.                $160.00             $80,000.00

            11/29/19                             500 lbs.                $160.00             $80,000.00

            12/06/19                             500 lbs.                $160.00             $80,000.00

            12/13/19                             500 lbs.                $160.00             $80,000.00

            12/20/19                             500 lbs.                $160.00             $80,000.00




                                                                10
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 64 of 95
                                                                   1     Adam M. Satnick, California State Bar No. 302326
                                                                   2     (adam@satnicklau.com)
                                                                         Benson K. Lau, California State Bar No. 287429
                                                                   3     (benson@satnicklau.com)
                                                                   4     SATNICK LAU LLP
                                                                         11755 Wilshire Blvd., Suite 1250
                                                                   5     Los Angeles, CA 90025
                                                                         Telephone: (310) 356-8472
                                                                   6
                                                                         Facsimile: (310) 436-4969
                                                                   7
                                                                         Attorneys for Plaintiff Full Spectrum IH, LLC
                                                                   8
                                                                   9
                                                                   10                THE UNITED STATES DISTRICT COURT FOR THE
                                                                   11       EASTERN DISTRICT OF CALIFORNIA - BAKERSFIELD DIVISION
                                                                   12
                                                                   13
            11755 Wilshire Blvd., Suite 1250




                                                                         FULL SPECTRUM IH, LLC, a Florida            Case No.: 1:20-cv-00673-DAD-JLT
                                                                         limited liability company;
                                       Telephone: (310) 356-8472




                                                                   14
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                                                                     DECLARATION OF BENSON K.
                                                                   15                       Plaintiff,               LAU, ESQ. IN SUPPORT OF
                                                                   16                                                PLAINTIFF’S MOTION FOR
                                                                               vs.                                   ENTRY OF A CLERK’S DEFUALT
                                                                   17                                                JUDGMENT AGAINST DCM, INC.
                                                                   18    DCM, INC., a Nevada corporation;            IN A SUM CERTAIN PURSUANT
                                                                         LIBERTY NOVELTY, INC., a Maryland           TO FED. R. CIV. P. 55(B)(1)
                                                                   19    corporation; ALIRAZA JIVAN, an
                                                                   20    individual; ALFIA JIVAN, an individual;     [Filed concurrently with: Motion for Clerk’s
                                                                         and DOES 1 through 10, inclusive,           Default Judgment; Declaration of Michael
                                                                   21                                                Lagnese; Proposed Order thereon]
                                                                   22
                                                                                            Defendants.
                                                                   23                                                    Hearing:    September 2, 2020; 9:30 a.m.
                                                                   24                                                    Judge:      Hon. Jennifer L. Thurston
                                                                                                                         Location:   United States Courthouse,
                                                                   25                                                                510 19th Street, Suite 200,
                                                                                                                                     Bakersfield, CA 93301
                                                                   26
                                                                   27
                                                                   28

                                                                                                               1
                                                                                               DECLARATION OF BENSON K. LAU, ESQ.
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 65 of 95
                                                                   1           I, Benson K. Lau, Esq., hereby declare as follows:
                                                                   2           1.     I am attorney duly admitted to practice before this Court. I am a partner
                                                                   3     at SATNICK LAU LLP, attorneys of record for Plaintiff FULL SPECTRUM IH, LLC
                                                                   4     (“Plaintiff”). The following facts are within my personal knowledge or, where stated on
                                                                   5     information and belief, on information that I believe to be true and correct. If called
                                                                   6     upon as a witness in this matter, I could and would testify competently thereto.
                                                                   7           2.     DCM is a corporate entity and thus is not a minor or incompetent person
                                                                   8     and is not subject to the Servicemembers Civil Relief Act. (50 U.S.C. App. § 521).
                                                                   9           3.     Plaintiff commenced this action on May 12, 2020, by filing a Complaint
                                                                   10    against DCM, Liberty Novelty, Inc. (“Liberty Novelty”), Alfia Jivan (“Alfia”), and
                                                                   11    Aliraza Jivan (“Aliraza”) (collectively, “Defendants.”) Defendants have not appeared in
                                                                   12    this action either personally or through a representative.
                                                                   13          4.     At the request of Plaintiff, the Clerk of Court entered default against
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14    Defendants Alfia, DCM, and Liberty Novelty on June 17, 2020.
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15          5.     At the request of Plaintiff, the Clerk of the Court entered default against
                                                                   16    Defendant Aliraza on July 21, 2020.
                                                                   17          6.     On July 29, 2020, I received a letter from Reza Gharakhani, Esq. Mr.
                                                                   18    Gharakhani’s letter informed me that his office had been retained to represent
                                                                   19    Defendants in this action and requested Plaintiff to stipulate to set aside the defaults
                                                                   20    entered against his clients. Mr. Gharakani’s letter did not provide any grounds for
                                                                   21    Defendants’ failure to appear or timely respond to the Complaint.
                                                                   22          7.     Plaintiff has incurred attorneys’ fees and costs as a result of Defendants’
                                                                   23    failure to timely respond to the Complaint in this action, including, but not limited to,
                                                                   24    attorneys’ fees and costs in connection with the preparation of the within motion
                                                                   25    pursuant to the Court’s minute order of July 22, 2020. As such, I respectfully denied
                                                                   26    Mr. Gharakhani’s requested stipulation and served him with a copy of this motion, in
                                                                   27    light of his representation of Defendants, and to allow Defendants the opportunity to
                                                                   28    oppose this motion and/or file a motion for relief from default.

                                                                                                                 2
                                                                                                 DECLARATION OF BENSON K. LAU, ESQ.
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 66 of 95
                                                                   1           8.     Plaintiff’s Complaint against Defendants are for promissory fraud, breach
                                                                   2     of written contract, breach of implied covenant of good faith and fair dealing, and
                                                                   3     violation of Business and Professions Code section 17200. Plaintiff’s monetary
                                                                   4     damages arise from DCM’s breach of a certain Industrial Hemp Purchase Agreement
                                                                   5     (the “Contract”) in which DCM agreed to purchase 3,500 lbs. of machine-trimmed
                                                                   6     industrial hemp of a particular strain and quality over a two-month period for a total
                                                                   7     sum of $560,000.00 (the “Purchase Price”) payable in seven (7) weekly installments of
                                                                   8     $80,000.00 beginning on November 8, 2019 and concluding on December 20, 2019.
                                                                   9           9.     DCM paid the initial installment of $80,000.00. Thereafter, DCM
                                                                   10    defaulted on its remaining payment obligations under the Contract by failing to pay any
                                                                   11    of the remaining six (6) weekly installments in full. Instead, DCM paid Plaintiff the sum
                                                                   12    of $40,000.00 on November 15, 2019 -- half of the amount due for the second
                                                                   13    installment payment. Accordingly, Plaintiff’s right to payment for the remaining sums
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14    due vested on November 15, 2019.
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15          10.    The sum of $440,000.00 ($560,000.00 [principal] - $80,000.00 [first
                                                                   16    payment] - $40,000.00 [second payment] = $440,000.00) remains due and owing to
                                                                   17    Plaintiff under the Contract.
                                                                   18          11.    Statutory interest of 10% per annum on the $440,000.00 equals $120.54
                                                                   19    per day ($440,000.00 x .1 = $44,000.00/365 = $120.54.) The total interest accrued from
                                                                   20    the date that Plaintiff’s right to payment vested on November 15, 2019, through the
                                                                   21    date of anticipated entry of judgment on September 2, 2020, pursuant to this Motion is
                                                                   22    $35,197.68 ($120.54 x 292 days).
                                                                   23          12.    Accordingly, Plaintiff requests judgment in its favor and against
                                                                   24    Defendant in the amount of $475,197.68, which includes per diem interest of $120.54
                                                                   25    through the date of entry of judgment.
                                                                   26          13.    Plaintiff will bring a post-judgment motion for attorneys’ fees and costs
                                                                   27    following entry of judgment.
                                                                   28          I declare under penalty of perjury that the foregoing is true and correct.

                                                                                                                3
                                                                                                DECLARATION OF BENSON K. LAU, ESQ.
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 67 of 95
                                                                   1          Executed on August 3, 2020 at Los Angeles, California.
                                                                   2
                                                                   3
                                                                   4                                                  Benson K. Lau, Esq.

                                                                   5
                                                                   6
                                                                   7
                                                                   8
                                                                   9
                                                                   10
                                                                   11
                                                                   12
                                                                   13
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28

                                                                                                              4
                                                                                              DECLARATION OF BENSON K. LAU, ESQ.
                                                                                    Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 68 of 95
                                                                                1    Adam M. Satnick, California State Bar No. 302326
                                                                                2    (adam@satnicklau.com)
                                                                                     Benson K. Lau, California State Bar No. 287429
                                                                                3    (benson@satnicklau.com)
                                                                                4
                                                                                     SATNICK LAU LLP
                                                                                     11755 Wilshire Blvd., Suite 1250
                                                                                5    Los Angeles, CA 90025
                                                                                     Telephone: (310) 356-8472
                                                                                6
                                                                                     Facsimile: (310) 436-4969
                                                                                7
                                                                                     Attorneys for Plaintiff Full Spectrum IH, LLC
                                                                                8

                                                                                9
                                                                                                 THE UNITED STATES DISTRICT COURT FOR THE
                                                                               10
                                                                                        EASTERN DISTRICT OF CALIFORNIA – BAKERSFIELD DIVISION
                                                                               11

                                                                               12
                                                                                     FULL SPECTRUM IH, LLC, a Florida            Case No.: 1:20-cv-00673-DAD-JLT
LAW OFFICE OF ADAM M SATNICK




                                                                               13    limited liability company;
                        11755 Wilshire Blvd., Suite 1250




                                                                                                                                 PLAINTIFF’S NOTICE OF
                                                   Telephone: (310) 356-8472
                                                    Los Angeles, CA 90025




                                                                               14
                                                                                                        Plaintiff,               MOTION AND MOTION FOR
                                                                               15                                                ENTRY OF A CLERK’S DEFUALT
                                                                                           vs.                                   JUDGMENT AGAINST DCM, INC.
                                                                               16                                                IN A SUM CERTAIN PURSUANT
                                                                               17    DCM, INC., a Nevada corporation;            TO FED. R. CIV. P. 55(B)(1)
                                                                                     LIBERTY NOVELTY, INC., a Maryland
                                                                               18    corporation; ALIRAZA JIVAN, an              [Filed concurrently with: Declarations of Benson
                                                                               19    individual; ALFIA JIVAN, an individual;     K. Lau, Esq. and Michael Lagnese; and
                                                                                     and DOES 1 through 10, inclusive,           Proposed Judgment thereon]
                                                                               20

                                                                               21                                                    Hearing:    September 2, 2020; 9:30 a.m.
                                                                                                        Defendants.
                                                                               22                                                    Judge:      Hon. Jennifer L. Thurston
                                                                                                                                     Location:   United States Courthouse,
                                                                               23                                                                510 19th Street, Suite 200,
                                                                                                                                                 Bakersfield, CA 93301
                                                                               24

                                                                               25

                                                                               26
                                                                                     TO THE HONORABLE COURT, THE CLERK OF THE COURT, AND

                                                                               27
                                                                                     ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:

                                                                               28
                                                                                           PLEASE TAKE NOTICE that on September 2, 2020, or as soon thereafter as



                                                                                                  NOTICE OF MOTION FOR ENTRY OF A CLERK’S DEFAULT JUDGMENT
                                                                                    Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 69 of 95
                                                                                1    the matter may be heard in Suite 200 of the above-entitled Court located at United
                                                                                2    States Courthouse, 510 19th Street, Suite 200, Bakersfield, CA 93301, Plaintiff Full
                                                                                3    Spectrum IH, LLC (“Plaintiff”) will move and hereby does move for entry of default
                                                                                4    judgment by Clerk in a sum certain against Defendant DCM, INC. (“DCM”) (“DCM”
                                                                                5    or “Defendant”) pursuant to Federal Rules of Civil Procedure (“FRCP”) Rule 55(b)(1).
                                                                                6          This Motion is made on the ground that DCM has failed to answer, plead, or
                                                                                7    otherwise respond to Plaintiff’s Complaint (FRCP 12(a)(1)(A)(i)), as served by personal
                                                                                8    service on May 20, 2020. The other defendants, Liberty Novelty, Inc. (“Liberty
                                                                                9    Novelty”), Aliraza Jivan (“Aliraza”), and Alfia Jivan (“Alfia”) have also failed to answer,
                                                                               10    plead, or otherwise respond to Plaintiff’s Complaint.
                                                                               11          This Motion is based upon this Notice, the Memorandum of Points and
                                                                               12    Authorities, the supporting Declarations of Benson K. Lau, Esq. and Michael Lagnese,
LAW OFFICE OF ADAM M SATNICK




                                                                               13    and Exhibits thereto filed herewith, and all pleadings, records, and documents filed in
                        11755 Wilshire Blvd., Suite 1250

                                                   Telephone: (310) 356-8472




                                                                                     this action, and such other oral and written evidence and argument as may be presented
                                                    Los Angeles, CA 90025




                                                                               14

                                                                               15    to the Court prior to its ruling on this Motion.
                                                                               16          Respectfully submitted,
                                                                               17     DATED: August 3, 2020                      SATNICK LAU LLP
                                                                               18

                                                                               19                                                By:
                                                                               20                                                       BENSON K. LAU
                                                                                                                                        Attorney for Plaintiff FULL
                                                                               21                                                       SPECTRUM IH, LLC
                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28



                                                                                                   NOTICE OF MOTION FOR ENTRY OF A CLERK’S DEFAULT JUDGMENT
                                                                                    Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 70 of 95
                                                                                1                 MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                2          Plaintiff FULL SPECTRUM IH, LLC (“Plaintiff”) by and through its
                                                                                3    undersigned counsel, hereby requests that the Clerk enter a default judgment in a sum
                                                                                4    certain against Defendant DCM, INC. (“DCM” or “Defendant.”)
                                                                                5          Plaintiff commenced this action on May 12, 2020, by the filing of a Complaint
                                                                                6    against DCM, Liberty Novelty, Inc. (“Liberty Novelty”), Alfia Jivan (“Alfia”), and
                                                                                7    Aliraza Jivan (“Aliraza”) (collectively, “Defendants”) (ECF Docket No. 1.) Plaintiff’s
                                                                                8    Complaint asserts a claim against Defendants to recover the sum of $440,000.00 arising
                                                                                9    from a certain written Industrial Hemp Purchase Agreement (the “Contract”) in which
                                                                               10    DCM agreed to purchase 3,500 lbs. of machine-trimmed industrial hemp of a particular
                                                                               11    strain and quality over a two-month period for a total sum of $560,000.00 (the
                                                                               12    “Purchase Price”) payable in seven (7) weekly installments of $80,000.00 beginning on
LAW OFFICE OF ADAM M SATNICK




                                                                               13    November 8, 2019 and concluding on December 20, 2019.
                        11755 Wilshire Blvd., Suite 1250

                                                   Telephone: (310) 356-8472




                                                                                           DCM paid the initial installment of $80,000.00. Thereafter, DCM defaulted on
                                                    Los Angeles, CA 90025




                                                                               14

                                                                               15    its remaining payment obligations under the Contract by failing to pay any of the
                                                                               16    remaining six (6) weekly installments in full. Instead, DCM paid Plaintiff the sum of
                                                                               17    $40,000.00 on November 15, 2019 -- half of the amount due for the second
                                                                               18    installment payment. Accordingly, Plaintiff’s right to payment for the remaining sums
                                                                               19    due vested on November 15, 2019. The sum of $440,000.00 remains due and owing to
                                                                               20    Plaintiff under the Contract.
                                                                               21          DCM was served with a copy of the Summons and Complaint by personal
                                                                               22    service on May 20, 2020. (ECF Docket Nos. 4, 5, and 7.)
                                                                               23          Pursuant to FRCP Rule 12(a)(1)(A)(i), DCM was required to serve an answer or
                                                                               24    otherwise respond to the Complaint by June 10, 2020. DCM has failed to timely do
                                                                               25    so here. Accordingly, at the request of Plaintiff, the Clerk of Court entered default
                                                                               26    against Defendants Alfia, DCM, and Liberty Novelty on June 17, 2020. (ECF Docket
                                                                               27    No. 11.) At the request of Plaintiff, the Clerk of Court entered default for Defendant
                                                                               28    Aliraza on July 21, 2020. (ECF Docket No. 13.)


                                                                                                             MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                    Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 71 of 95
                                                                                1          DCM is a corporate entity and thus is not a minor or incompetent person and is
                                                                                2    not subject to the Servicemembers Civil Relief Act. (50 U.S.C. App. § 521).
                                                                                3          No further notice or hearing is required since Plaintiff is entitled to the entry of
                                                                                4    default judgment in a sum certain pursuant to Fed. R. Civ. P. Rule 55(b)(1).
                                                                                5          Rule 55(b)(1) of the Federal Rules of Civil Procedure states as follows:
                                                                                6          (b)      Entering a Default Judgment.
                                                                                7                   (1)   By the Clerk. If the plaintiff’s claim is for a sum certain or
                                                                                8          a sum that can be made certain by computation, the clerk – on the
                                                                                9          plaintiff’s request, with an affidavit showing the amount due – must
                                                                               10          enter judgment for that amount and costs against a defendant who has
                                                                               11          been defaulted for not appearing and who is neither a minor nor an
                                                                               12          incompetent.
LAW OFFICE OF ADAM M SATNICK




                                                                               13          As more fully set forth in the Declaration of Michael Lagnese submitted
                        11755 Wilshire Blvd., Suite 1250

                                                   Telephone: (310) 356-8472




                                                                                     herewith, the sum certain due and owing to Plaintiff by DCM, excluding interest, is for
                                                    Los Angeles, CA 90025




                                                                               14

                                                                               15    $440,000.00.
                                                                               16          As more fully set forth in the Declaration of Benson K. Lau submitted herewith,
                                                                               17    the sum certain due and owing to Plaintiff by Defendants for prejudgment interest at a
                                                                               18    rate of 10% per annum is $35,197.68, which will continue to accrue at the per diem
                                                                               19    rate of $120.54 until judgment is entered.
                                                                               20          Based on the foregoing, Plaintiff submits that it is entitled to entry of default
                                                                               21    judgment against Defendant DCM in the sum of $475,197.68, which includes interest
                                                                               22    from November 15, 2019, through the anticipated entry of judgment on September 2,
                                                                               23    2020 in the amount of $35,197.68. Plaintiff will bring a post judgment motion for
                                                                               24    attorneys’ fees and costs following entry of judgment.
                                                                               25          WHEREFORE, Plaintiff respectfully requests that the Clerk grant this Motion
                                                                               26    and enter the proposed Default Judgment submitted herewith against Defendants in
                                                                               27    the sum certain of $475,197.68, plus per diem interest from and after the date of this
                                                                               28    motion at the rate of $120.54 per day.


                                                                                                             MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                    Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 72 of 95
                                                                                1    Respectfully submitted,
                                                                                2    DATED: August 3, 2020                     SATNICK LAU LLP
                                                                                3

                                                                                4                                              By:
                                                                                5                                                    BENSON K. LAU
                                                                                                                                     Attorney for Plaintiff FULL
                                                                                6                                                    SPECTRUM IH, LLC
                                                                                7

                                                                                8

                                                                                9

                                                                               10

                                                                               11

                                                                               12
LAW OFFICE OF ADAM M SATNICK




                                                                               13
                        11755 Wilshire Blvd., Suite 1250

                                                   Telephone: (310) 356-8472
                                                    Los Angeles, CA 90025




                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28



                                                                                                               MEMORANDUM OF POINTS AND AUTHORITIES
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 73 of 95
                                                                   1     Adam M. Satnick, California State Bar No. 302326
                                                                   2     (adam@satnicklau.com)
                                                                         Benson K. Lau, California State Bar No. 287429
                                                                   3     (benson@satnicklau.com)
                                                                   4     SATNICK LAU LLP
                                                                         11755 Wilshire Blvd., Suite 1250
                                                                   5     Los Angeles, CA 90025
                                                                         Telephone: (310) 356-8472
                                                                   6
                                                                         Facsimile: (310) 436-4969
                                                                   7
                                                                         Attorneys for Plaintiff Full Spectrum IH, LLC
                                                                   8
                                                                   9
                                                                   10                THE UNITED STATES DISTRICT COURT FOR THE
                                                                   11       EASTERN DISTRICT OF CALIFORNIA - BAKERSFIELD DIVISION
                                                                   12
                                                                   13
            11755 Wilshire Blvd., Suite 1250




                                                                         FULL SPECTRUM IH, LLC, a Florida              Case No.: 1:20-cv-00673-DAD-JLT
                                                                         limited liability company;
                                       Telephone: (310) 356-8472




                                                                   14
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                                                                       [PROPOSED] JUDGMENT
                                                                   15                       Plaintiff,
                                                                   16
                                                                               vs.
                                                                   17
                                                                   18    DCM, INC., a Nevada corporation;
                                                                         LIBERTY NOVELTY, INC., a Maryland
                                                                   19    corporation; ALIRAZA JIVAN, an
                                                                   20    individual; ALFIA JIVAN, an individual;
                                                                         and DOES 1 through 10, inclusive,
                                                                   21
                                                                   22
                                                                                            Defendants.
                                                                   23
                                                                   24
                                                                   25          This matter having come before the Court upon the Motion of Plaintiff FULL
                                                                   26    SPECTRUM IH, LLC (“Plaintiff”) for entry of a Clerk’s Default Judgment against
                                                                   27    Defendant DCM, Inc. (“DCM”) In A Sum Certain pursuant to Fed. R. Civ. P. 55(b)(1)
                                                                   28    (the “Motion”), and there being good cause to grant the relief requested by the Motion;

                                                                                                                  1
                                                                                                         [PROPOSED] JUDGMENT
                                                                        Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 74 of 95
                                                                   1     now, therefore:
                                                                   2           Plaintiff’s Motion for Default Judgment is granted and that judgment is hereby
                                                                   3     entered in favor of Plaintiff and against Defendants in the principal sum of
                                                                   4     $440,000.00, together with interest on that amount at the rate of 10% per annum
                                                                   5     ($120.54 per day) from November 15, 2019 through the date of anticipated entry of
                                                                   6     judgment on September 2, 2020 in the sum of $35,197.68, for a total judgment amount
                                                                   7     of $475,197.68.
                                                                   8
                                                                   9     Dated:________________                               __________________________
                                                                   10                                                         Clerk of the Court
                                                                   11
                                                                   12
                                                                   13
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28

                                                                                                                  2
                                                                                                         [PROPOSED] JUDGMENT
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 75 of 95




                             EXHIBIT K
             Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 76 of 95
Benson Lau

From:                Benson Lau
Sent:                Friday, August 7, 2020 10:36 PM
To:                  I. Reza Gharakhani
Cc:                  Adam Satnick
Subject:             RE: Full Spectrum IH, LLC v. DCM, Inc., et. al. ; Case No. 1:20-cv-00673-DAD-JLT
Attachments:         4.24.20 Final Demand (Full Spectrum - DCM).pdf; USPS Tracking - Demand Letter (Jivan).pdf; Liberty
                     Novelty Demand Letter - Return Receipt.pdf; 5.22.20 POS Summons (DCM).pdf


Dear Reza:

As we discussed, we see no incentive for our process server (who has no vested interest in this action) to submit a
false declaration. If your clients’ best argument to vacate their defaults is that our process server submitted a false
affidavit about whom he served, we implore you to reconsider your anticipated filing – especially in light of Rule
3.3(a)(3) of the Rules of Professional Conduct (“RPC”) which we discussed at length in our August 4th
correspondence. If your clients wish to perjure themselves and place their credibility at issue before the Court, they
do so at their own peril. However, as officers of the court, we owe a duty to avoid conduct that undermines the
integrity of the adjudicative process. As such, please be forewarned that should you choose to file your clients’ false
affidavit(s), we will be compelled to apprise the judge not only of your clients’ attempted fraud on the court, but
also, your knowledge thereof.

We also disagree with your characterization that our client is “steadfast in preventing Defendants from litigating this
case on the merits.” Just so we are clear, our client has not “prevented” your clients from doing anything they are
legally entitled to in this action. It is your clients’ own inexcusable delay that has prevented them from litigating this
case on its merits. Your clients have yet to provide us with any justifiable basis for their failure to timely appear in
this action and our client is not obligated to agree to your requested stipulation without reason. As we discussed
yesterday, if your clients can provide us with a valid reason for their failure to timely appear, we will reconsider
your requested stipulation to vacate their defaults. Instead, it seems your clients are now doubling down on their
unfounded theory that our process server inexplicably lied to us and provided a false proof of service to us for
filing. This does not sit well with us at all nor do we expect our attorney service will take kindly to your clients’
defamation of its business practices.

With respect to the mailing, we mailed out the summons and complaint pursuant to the Code as soon as we
confirmed that our attorney service had not done so. As such, the mailing is a non-issue. If anything, we provided
Mr. Jivan with an additional month to appear in this action (or to request an extension of time to respond) due to
the mailing being sent out on June 16, 2020. Despite the additional time, Mr. Jivan still failed to timely appear or
request an extension from us. Consequently, we took his default.

Just so you know, before we mailed a copy of the summons and complaint to Mr. Jivan on June 16, 2020, we had
previously mailed your clients copies of our demand letter via U.S. Certified Mail - Return Receipt Requested.
Attached is a copy of our demand letter which we note also included a copy of our complaint that was filed. As you
can see from the attached return receipt for our demand letter, it was signed by: “A. Jivan.” Please feel free to
correct me if I am mistaken, but I believe this belies the explanation you conveyed to me yesterday that your clients
first “learned” of this action when Mr. Jivan received a “notice of electronic filing” (“NEF”) from the Court
regarding the entry of his default. As you may recall, I explained that this might be because we entered
“arhjivan@libertynovelty.com” as your clients’ e-mail address when we filed our initial pleadings in this action.
Which reminds me, was Mr. Jivan able to search his SPAM folder for any other electronic notices he may have
received in this action? You mentioned that you would get back to me on this issue today.

                                                            1
              Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 77 of 95
As you can see from our demand letter, copies were also delivered via U.S. Certified Mail (with return receipt
requests) to: (i) “10940 Sassan Lane, Hagerstown, MD 21742” (which we now know is your clients’ personal
residence); (ii) DCM’s principal office address in Las Vegas, Nevada; and (iii) DCM’s registered agent for service of
process, Corporation Service Company (“CSC”), at “5605 Riggins Ct., Suite 200, Reno, NV 89502.”

As you know, DCM was also personally served with the summons and complaint on May 22, 2020 by and through
CSC. Did CSC, your client’s registered agent, neglect to notify your clients of our demand letter and/or the
summons and complaint? Do your clients contend that service of the summons and complaint on DCM’s registered
agent was somehow ineffective? We attach a copy of the proof of service of summons with respect to DCM, Inc. if
it will help refresh your clients’ recollection. Perhaps CSC’s notice to your clients regarding this action ended up in
Mr. Jivan’s SPAM folder as well. We eagerly await your clients’ explanation on these outstanding issues.

Your clients are grasping at straws. Their attempts to bend the truth in their favor will not end well and we are
confident that it will not be well received by the court. We again implore you to reconsider your strategy.

Very truly yours,

BENSON K. LAU, ESQ.
SATNICK LAU LLP
11755 Wilshire Blvd., Suite 1250
Los Angeles, CA 90025

T: (310) 356-8472 F: (310) 436-4969 W: www.SatnickLau.com

The information transmitted is intended only for the person or entity to which it is addressed and may contain
confidential and/or privileged material. If you are not the intended recipient of this message you are notified that
any use, review, retransmission, dissemination, distribution, reproduction or any action taken in reliance upon this
message is prohibited. If you received this in error, please contact the sender and delete the material from any
computer or device where it may be stored. Thank you.

From: I. Reza Gharakhani <gharakhani@rostow.com>
Sent: Friday, August 7, 2020 5:02 PM
To: Benson Lau <benson@satnicklau.com>
Cc: Adam Satnick <adam@satnicklau.com>
Subject: Re: Full Spectrum IH, LLC v. DCM, Inc., et. al. ; Case No. 1:20‐cv‐00673‐DAD‐JLT

Dear Benson:

Thanks for you email. I will speak with my clients and advise them of the information you provided.

However, in our call, you also mentioned that you were unhappy with your process server as he had failed to properly
mail out a copy of the summons and complaint as required by CCP Section 415.20(a)(b). As a return of the professional
courtesy you extended us, please make sure you also have a candid conversation with your process server to ensure that
he is not preparing a false declaration to protect his own interests, or that of Plaintiffs, as it appears that Plaintiff is
steadfast in preventing Defendants from litigating this case on its merits.
Sincerely, Reza
Direct Dial: (310) 772-0007
--
The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the sole use of the intended recipient(s). It is the property of Rostow & Auster LLP. Unauthorized
use, disclosure or copying of this communication or any part thereof is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by return email or by email to postmaster@rostow.com and destroy this
communication and all copies thereof, including all attachments.

                                                                    2
                Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 78 of 95
ROSTOW & AUSTER LLP
Suite 2525
2049 Century Park East
Los Angeles, California 90067
Telephone: (310) 772-0080
Telecopier: (310) 772-0822

Honolulu
San Francisco




        On Aug 7, 2020, at 4:47 PM, Benson Lau <benson@satnicklau.com> wrote:

        Dear Reza:

        Further to our discussion yesterday regarding the service of process on your clients, we again
        confirmed with our attorney service that the process server did indeed serve Alfia. Apparently, their
        15 year old had answered the door but then he went inside to get Alfia who went out and accepted
        the service. Per our e-mail of August 4, 2020, we will provide you with the supplemental affidavit re:
        service of process from our attorney service once we receive it.

        Very truly yours,

        Benson K. Lau, Esq.
        Satnick Lau LLP
        11755 Wilshire Blvd., Suite 1250
        Los Angeles, CA 90025

        T: (310) 356-8472 F: (310) 436-4969 W: www.SatnickLau.com

        The information transmitted is intended only for the person or entity to which it is addressed and
        may contain confidential and/or privileged material. If you are not the intended recipient of this
        message you are notified that any use, review, retransmission, dissemination, distribution,
        reproduction or any action taken in reliance upon this message is prohibited. If you received this in
        error, please contact the sender and delete the material from any computer or device where it may
        be stored. Thank you.

        From: I. Reza Gharakhani <gharakhani@rostow.com>
        Sent: Friday, August 7, 2020 3:57 PM
        To: Benson Lau <benson@satnicklau.com>
        Cc: Adam Satnick <adam@satnicklau.com>
        Subject: Re: Full Spectrum IH, LLC v. DCM, Inc., et. al. ; Case No. 1:20‐cv‐00673‐DAD‐JLT

        Hi Benson:

        I confirmed that as well.

        Have a good weekend.
        Sincerely, Reza
        Direct Dial: (310) 772-0007
        --
                                                            3
      Case 1:20-cv-00673-DAD-JLT
The information   contained in this communicationDocument
                                                   is confidential,21-2
                                                                    may be Filed   08/27/20
                                                                            attorney-client        Page
                                                                                            privileged, may79 of 95
constitute inside information, and is intended only for the sole use of the intended recipient(s). It is the property of
Rostow & Auster LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly
prohibited and may be unlawful. If you have received this communication in error, please notify us immediately
by return email or by email to postmaster@rostow.com and destroy this communication and all copies thereof,
including all attachments.

ROSTOW & AUSTER LLP
Suite 2525
2049 Century Park East
Los Angeles, California 90067
Telephone: (310) 772-0080
Telecopier: (310) 772-0822

Honolulu
San Francisco




         On Aug 7, 2020, at 3:42 PM, Benson Lau <benson@satnicklau.com> wrote:

         Hi Reza:

         Per our call yesterday, I’ve confirmed that Judge Thurston hears civil motions
         Monday through Friday at 9:30 a.m.

         Very truly yours,

         Benson K. Lau, Esq.
         Satnick Lau LLP
         11755 Wilshire Blvd., Suite 1250
         Los Angeles, CA 90025

         T: (310) 356-8472 F: (310) 436-4969 W: www.SatnickLau.com

         The information transmitted is intended only for the person or entity to which it is
         addressed and may contain confidential and/or privileged material. If you are not the
         intended recipient of this message you are notified that any use, review,
         retransmission, dissemination, distribution, reproduction or any action taken in
         reliance upon this message is prohibited. If you received this in error, please contact
         the sender and delete the material from any computer or device where it may be
         stored. Thank you.

         From: Benson Lau
         Sent: Thursday, August 6, 2020 5:06 PM
         To: 'I.Reza Gharakhani' <gharakhani@rostow.com>
         Cc: Adam Satnick <adam@satnicklau.com>
         Subject: RE: Full Spectrum IH, LLC v. DCM, Inc., et. al. ; Case No. 1:20‐cv‐00673‐DAD‐JLT

         Hi Reza:

         Please see the attached per our call.

                                                             4
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 80 of 95
  Very truly yours,

  Benson K. Lau, Esq.
  Satnick Lau LLP
  11755 Wilshire Blvd., Suite 1250
  Los Angeles, CA 90025

  T: (310) 356-8472 F: (310) 436-4969 W: www.SatnickLau.com

  The information transmitted is intended only for the person or entity to which it is
  addressed and may contain confidential and/or privileged material. If you are not the
  intended recipient of this message you are notified that any use, review,
  retransmission, dissemination, distribution, reproduction or any action taken in
  reliance upon this message is prohibited. If you received this in error, please contact
  the sender and delete the material from any computer or device where it may be
  stored. Thank you.

  From: I.Reza Gharakhani <gharakhani@rostow.com>
  Sent: Tuesday, August 4, 2020 2:04 PM
  To: Benson Lau <benson@satnicklau.com>
  Cc: Adam Satnick <adam@satnicklau.com>
  Subject: Re: Full Spectrum IH, LLC v. DCM, Inc., et. al. ; Case No. 1:20‐cv‐00673‐DAD‐JLT

  Mr. Lau:

  Please find attached our letter of today’s date.

  Please let us know if you have any questions.

  Sincerely, Reza
  Direct Dial: (310) 772-0007
  --
  The information contained in this communication is confidential, may be attorney-client privileged,
  may constitute inside information, and is intended only for the sole use of the
  intended recipient(s). It is the property of Rostow & Auster LLP. Unauthorized use, disclosure or
  copying of this communication or any part thereof is strictly prohibited and may be unlawful. If you
  have received this communication in error, please notify us immediately by return email or by email
  to postmaster@rostow.com and destroy this communication and all copies thereof, including all
  attachments.

  ROSTOW & AUSTER LLP
  Suite 2525
  2049 Century Park East
  Los Angeles, California 90067
  Telephone: (310) 772-0080
  Telecopier: (310) 772-0822

  Honolulu
  San Francisco




           On Aug 3, 2020, at 5:19 PM, Benson Lau <benson@satnicklau.com>
           wrote:


                                                   5
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 81 of 95
        Dear Mr. Gharakhani:

        Please see the attached correspondence of today’s date.

        Very truly yours,

        Benson K. Lau, Esq.
        Satnick Lau LLP
        11755 Wilshire Blvd., Suite 1250
        Los Angeles, CA 90025


        T: (310) 356-8472 F: (310) 436-4969 W: www.SatnickLau.com

        The information transmitted is intended only for the person or entity
        to which it is addressed and may contain confidential and/or
        privileged material. If you are not the intended recipient of this
        message you are notified that any use, review, retransmission,
        dissemination, distribution, reproduction or any action taken in
        reliance upon this message is prohibited. If you received this in error,
        please contact the sender and delete the material from any computer
        or device where it may be stored. Thank you.

        From: I. Reza Gharakhani <gharakhani@rostow.com>
        Sent: Wednesday, July 29, 2020 9:19 AM
        To: Adam Satnick <adam@satnicklau.com>; Benson Lau
        <benson@satnicklau.com>
        Subject: Full Spectrum IH, LLC v. DCM, Inc., et. al. ; Case No. 1:20‐cv‐
        00673‐DAD‐JLT

        Dear Messrs. Satnick and Lau:

        Please find attached our letter of today’s date.

        Should you have any questions, please contact me on my direct dial
        listed below.
        Sincerely, Reza
        Direct Dial: (310) 772-0007
        --
        The information contained in this communication is confidential, may be attorney-
        client privileged, may constitute inside information, and is intended only for the
        sole use of the intended recipient(s). It is the property of Rostow & Auster
        LLP. Unauthorized use, disclosure or copying of this communication or any part
        thereof is strictly prohibited and may be unlawful. If you have received this
        communication in error, please notify us immediately by return email or by email
        to postmaster@rostow.com and destroy this communication and all
        copies thereof, including all attachments.

        ROSTOW & AUSTER
        LLP
        Suite 2525
        2049 Century Park East
        Los Angeles, California 90067
        Telephone: (310) 772-0080
        Telecopier: (310) 772-0822

                                                6
Case 1:20-cv-00673-DAD-JLT
        Honolulu           Document 21-2 Filed 08/27/20 Page 82 of 95
        San Francisco




        <8.3.20 Letter to Reza Gharakhani ‐ final.pdf>




                                            7
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 83 of 95




                             EXHIBIT L
             Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 84 of 95
Benson Lau

From:                Benson Lau
Sent:                Tuesday, August 11, 2020 11:57 AM
To:                  I. Reza Gharakhani; Adam Satnick
Subject:             RE: Full Spectrum IH, LLC v. DCM, Inc., et. al. ; Case No. 1:20-cv-00673-DAD-JLT
Attachments:         Affidavit re Service of Process.pdf


Dear Reza:

Attached please find the affidavit from our process server as promised. In light of the attached affidavit, we still do
not find any “valid reason” for your clients’ failure to timely appear -- especially, given that your clients had received
our demand letter with a copy of our complaint before we even filed this action. We note that your prior
correspondence neglects to address your clients’ prior receipt of our demand letter nor does it explain how, on that
basis, Mr. Jivan can assert that the first time he received notice of this action was when he received electronic notice
of his default being entered. We also have not received any explanation why DCM’s registered agent for service,
CSC, failed to timely notify your clients of our demand and/or this action.

With respect to the attacks on our office’s professionalism concerning this issue, we do not believe that any of our
communications up to this point is in violation of the California Bar’s Guidelines of Civility and Professionalism (the
“Guidelines”). We endeavor to strictly adhere to the Guidelines in the course of our practice and do not take attacks
on our professionalism lightly. We have never suggested in any of our e-mails that you are manufacturing
falsehoods. To the extent that you were offended, please accept our sincere apologies. Thus far, our informal
discussions over the phone have been rather civil and professional which I’m sure you will agree.

To be clear, our August 4th email regarding Rule 3.3(a) of the Rules of Professional Conduct (the “RPC”) was sent
as a professional courtesy to your office to apprise you that our process server had sufficient evidence to contradict
your clients’ version of events and to caution you from filing a motion predicated upon a false affidavit. In other
words, the purpose of that correspondence was to: (i) notify you that we have identified a potentially perjurious
position that your clients have taken; (ii) caution you from relying upon said position; and (iii) caution you from
advancing such position as the primary basis to vacating your clients’ defaults. The weight of the evidence is simply
not in your clients’ favor on this issue and we again implore you to reconsider. As Adam mentioned in his prior e-
mail, there are a number of other grounds available to have your clients’ defaults vacated which do not require filing
a likely false affidavit on behalf of their fifteen year old son. However, by insisting upon moving forward with your
clients’ son’s contradictory affidavit, you are placing his credibility (and by extension, your clients’ credibility) at
issue against that of our process server’s. This is what prompted our August 7th correspondence which was intended
solely to serve as a warning that if you insist on placing your clients’ credibility at issue by filing what we believe will
be false affidavit(s) in support of your motion, we will be compelled to attack your clients’ credibility and apprise the
court not only of the false information contained therein but also our warnings to your office (which we again
provided as a professional courtesy).

We also do not appreciate the insinuation that our delayed response to your July 29th correspondence was somehow
a “litigation tactic” performed in bad faith. We direct you to our August 3rd response to your letter in which we
explained that “our client has been unfairly prejudiced by your clients’ delay” and that he has “already incurred
attorneys’ fees in connection with taking your clients’ defaults together with the motion for clerk’s entry of default
judgment against DCM, Inc. (the “Motion”).” Our August 3rd letter further explained that we had been preparing
your clients’ default motions “in accordance with the Court’s minute order of July 22, 2020” which ordered our
client to file such motions by no later than August 31, 2020.


                                                             1
               Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 85 of 95
Simply put, our client incurred attorneys’ fees and costs with respect to our preparation and filing of the motion
attached to our August 3rd letter. It would have been prejudicial to our client’s interests if we did not file our motion
after having performed the work ordered by the Court. As we discussed on multiple occasions, both over the phone
and through e-mail, our client is under no obligation to stipulate to vacating your clients’ defaults without reason
and his refusal to do so absent any valid reason should not be misconstrued as a bad faith “litigation tactic.” We
note that your July 29th correspondence failed to provide any explanation for your clients’ failure to appear or
respond in this action. During our call on August 4th, you acknowledged that you understood our position on this so
it is surprising to me that you are now trying to cast our refusal to stipulate in this manner. We still have not been
provided with any valid reason from your clients as to why we should grant their requested stipulation. As
discussed, if you have any other explanation besides the unfounded theory that our process server is lying to us,
please provide it to us and we will reconsider your requested stipulation.

Finally, with respect to your suggestion that we “stop wasting time on procedural issues” on the basis that it will
“only escalate the costs of litigation,” these were precisely the concerns that we wished to avoid in moving
expeditiously to personally serve your clients and prosecute our client’s claim without delay. Your clients’
inexcusable delay in failing to appear or respond caused us to take their defaults which brings us to the “procedural
issues” we face today. If your clients want to begin “litigating the case on its merits” they should have appeared in
this action or responded in a timely manner. However, rather than going back in time and relitigating the past,
please provide the “additional information” referenced in your prior emails which you believe will “confirm” that
our process server did not serve Alfia Jivan so that we may better evaluate your clients’ position and further discuss
this issue with our process server and/or our client, if necessary. We would also like to know your clients’
explanation as to why DCM’s registered agent failed to timely notify them of our demand letter and/or this action.

In the interim, please do not hesitate to contact us should you have any questions regarding the foregoing.

Very truly yours,

BENSON K. LAU, ESQ.
SATNICK LAU LLP
11755 Wilshire Blvd., Suite 1250
Los Angeles, CA 90025

T: (310) 356-8472 F: (310) 436-4969 W: www.SatnickLau.com

The information transmitted is intended only for the person or entity to which it is addressed and may contain
confidential and/or privileged material. If you are not the intended recipient of this message you are notified that
any use, review, retransmission, dissemination, distribution, reproduction or any action taken in reliance upon this
message is prohibited. If you received this in error, please contact the sender and delete the material from any
computer or device where it may be stored. Thank you.

From: I. Reza Gharakhani <gharakhani@rostow.com>
Sent: Monday, August 10, 2020 11:43 AM
To: Adam Satnick <adam@satnicklau.com>
Cc: Benson Lau <benson@satnicklau.com>
Subject: Re: Full Spectrum IH, LLC v. DCM, Inc., et. al. ; Case No. 1:20‐cv‐00673‐DAD‐JLT
Importance: High

Hi Adam:

I agree with you 100% that Defendants' motion to set aside the defaults does not need “false testimony” to have a
“fighting chance.” The false testimony characterization/issue came about from Benson's repeated warnings implying
that Defendants, and or I, are attempting to defraud the court by asserting Defendants’ version of events. Simply put,
                                                             2
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 86 of 95
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 87 of 95
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 88 of 95
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 89 of 95




                             EXHIBIT M
                   Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 90 of 95
Benson Lau

From:                         Sophia Paterson <Sophia@lpsnv.com>
Sent:                         Wednesday, August 26, 2020 3:34 PM
To:                           Benson Lau
Subject:                      FW: [ServeManager] Job #4547274 Served




Best regards,

Sophia Paterson

P.S. Please click here to read our COVID-19 Update.

                                            Sophia Paterson
                                            Operations Manager

                                            724 S. 8th Street
                                            Las Vegas, NV 89101

                                            eMail: Sophia@lpsnv.com
                                            Phone: 702-471-7255 ext 505
                                            Fax: 702-471-7248
                                            Toll Free: 888-568-5566
                                            Website: www.lpsnv.com
                                            State Lic. 604
 This message is confidential. It may also be privileged or otherwise protected by work product immunity or other legal rules. If you
have received it by mistake, please let us know by e-mail reply and delete it from your system; you may not copy this message or
disclose its contents to anyone. Please send us by fax any message containing deadlines as incoming e-mails are not screened for
response deadlines. The integrity and security of this message cannot be guaranteed on the Internet.


From: Jason Bowers <notifications@mail.servemanager.com>
Sent: Wednesday, May 20, 2020 3:35 PM
To: Norma McMahan <norma@lpsnv.com>
Subject: [ServeManager] Job #4547274 Served



Served
Jason Bowers shared a service notification with you:

Details

Process Server: Jason Bowers

Date & Time: May 20, 2020, 6:28 pm EDT

Service Type: Personal/Individual

Description of Service:
                                                                                        1
             Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 91 of 95
Recipient

Recipient: Alfia Jivan
Age:       42
Gender: Female
Weight: 150
Height: 5'6"
Hair:      Black

Description of Recipient:

Service Address

10940 Sassan Lane, Hagerstown, MD 21742

GPS Data

Mobile Device: iPhone 13.3.1

GPS Coordinates: 39.61540968, ‐77.6576101

GPS Timestamp: 1590013730000




Job & Case
Job: 4547274

Recipient: Alfia Jivan, Aliraza Jivan, and Liberty Novelty Inc.

Case: 1:20‐CV‐006730‐DAD‐JLT

Plaintiff: Full Spectrum IH LLC

Defendant: Alfia Jivan, Aliraza Jivan, and Liberty Novelty Inc.

Court: United States District Court Eastern District of

County:

Documents:




                                                                  2
Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 92 of 95




                             EXHIBIT N
                                                                                      Page 18 of 22
          Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 93 of 95

                                                   Offender information
                                Name:     JIVAN, ALIRAZA HAIDER
                             Address:     FL
                       Case Number:       502012CF010729AXXXMB
                     Case Filing Date:    10/03/2012
                              County:     PALM BEACH
                                 DOB:     01/1971
                                 SSN:     635-26-XXXX
                                Race:     WHITE
                                  Sex:    Male

                                                         Offenses
                     Case Filing Date:    10/03/2012
                      Number Counts:      1
                        Case Number:      502012CF010729AXXXMB
                        Court Offense:    OUT-OF-STATE-FUG-REFFUGITIVE FROM JUSTICE
                        Court Statute:    941.02
                   Court Disposition:     EXTRADITION - RET DEMAND STATE
               Court Disposition Date:    10/22/2012
                       Sentence - Jail:   Max: .00 Years .00 Months .00 Days
                Sentence - Probation:     Max:.00 Years .00 Months .00 Days

                                                      Court Activity
[NONE FOUND]

2: Florida Court Report
                                                   Offender information
                                Name:     JIVAN, ALIRAZA HAIDER
                             Address:     FL
                       Case Number:       502012MM016021AXXXSB
                     Case Filing Date:    10/03/2012
                              County:     PALM BEACH
                                 DOB:     01/1971
                                 SSN:     635-26-XXXX
                                Race:     WHITE
                                  Sex:    Male

                                                       Offenses
                                                       Offense #1
                     Case Filing Date:    10/03/2012
                      Number Counts:      1
                        Case Number:      502012MM016021AXXXSB
                        Court Offense:    POSSESSION OF MARIJUANA UNDER 20 GRAMS
                        Court Statute:    893.13(6B)
                   Court Disposition:     ADJUDICATION WITHHELD
               Court Disposition Date:    03/08/2013
                       Sentence - Jail:   Max: .00 Years .00 Months .00 Days
                Sentence - Probation:     Max:.00 Years .00 Months .00 Days

                                                        Offense #2
                     Case Filing Date:    10/03/2012
                      Number Counts:      2
                        Case Number:      502012MM016021AXXXSB
                        Court Offense:    POSSESSION OF PARAPHERNALIA (USE)
                        Court Statute:    893.147(1B)
                   Court Disposition:     ADJUDICATION WITHHELD
               Court Disposition Date:    03/08/2013
                       Sentence - Jail:   Max: .00 Years .00 Months .00 Days
                Sentence - Probation:     Max:.00 Years .00 Months .00 Days

                                                       Offense #3
                                                                                              Page 19 of 22
          Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 94 of 95

                     Case Filing Date:    10/03/2012
                      Number Counts:      3
                        Case Number:      502012MM016021AXXXSB
                        Court Offense:    GIVING FALSE NAME UPON BEING ARRESTED OR DETAINED
                        Court Statute:    901.36(1)
                   Court Disposition:     ADJUDICATED GUILTY BY COURT
               Court Disposition Date:    03/08/2013
                       Sentence - Jail:   Max: .00 Years .00 Months .00 Days
                Sentence - Probation:     Max:.00 Years .00 Months .00 Days

                                                      Court Activity
[NONE FOUND]

3: Florida Court Report
                                                Offender information
                                Name: JIVAN, ALI RAZA
                             Address: 8229 SUN VISTA WAY
                                       ORLANDO, FL 32822-7312
                                       ORANGE COUNTY
                       Case Number: 2002MM011350AO
                     Case Filing Date: 07/23/2002
                          Case Type: MISDEMEANOR
                              County: ORANGE
                                 DOB: 01/1971
                                 SSN: 635-26-XXXX
                                Race: WHITE
                                  Sex: Male

                                                      Offenses
                     Case Filing Date:    07/23/2002
                      Number Counts:      1
                        Offense Date:     03/30/2001
                          Arrest Date:    07/23/2002
                        Case Number:      2002MM011350AO
                       Court Offense:     CR-PROVIDING FALSE ID TO LAW ENFORCEMENT OFF.
                        Court Statute:    901.36(1)
                   Court Disposition:     NOLLE PROSEQUI (NC) Status:CLOSED 20100423
               Court Disposition Date:    04/23/2010
                  Court Level/Degree:     MISDEMEANOR

                                                      Court Activity
[NONE FOUND]

4: Florida Court Report
                                                   Offender information
                                Name:     JIVAN, ALI RAZA HAIDER
                             Address:     FL
                       Case Number:       482002MM011350AXXXOX
                     Case Filing Date:    07/23/2002
                                 DOB:     01/1971
                                 SSN:     635-26-XXXX
                                Race:     WHITE
                                  Sex:    Male

                                                      Offenses
                     Case Filing Date:    07/23/2002
                        Offense Date:     03/30/2001
                          Arrest Date:    07/23/2002
                    Court Description:    LAFAYETTE 48C - COUNTY COURT
                       Case Number:       482002MM011350AXXXOX
                       Court Offense:     NOT SPECIFIED
                                                                                            Page 20 of 22
          Case 1:20-cv-00673-DAD-JLT Document 21-2 Filed 08/27/20 Page 95 of 95

                        Court Statute:   0901.36.1
                   Court Disposition:    Status:I
               Court Disposition Date:   07/23/2002
                  Court Level/Degree:    MISDEMEANOR FIRST DEGREE

                                                   Court Activity
[NONE FOUND]

5: Florida Court Report
                                                Offender information
                                Name: JIVAN, ALI R
                             Address: 8229 SUN VISTA WAY
                                       ORLANDO, FL 32822-7312
                                       ORANGE COUNTY
                       Case Number: CTC0013959MMANO
                     Case Filing Date: 05/11/2000
                              County: PINELLAS
                                 DOB: 01/1971
                                 SSN: 635-26-XXXX
                                Race: WHITE
                                  Sex: Male
                               Height: 5'6''

                                                      Offenses
                     Case Filing Date:   05/11/2000
                        Offense Date:    10/03/1999
                   Court Description:    COUNTY
                        Case Number:     CTC0013959MMANO
                       Court Offense:    OBTAINING PROPERTY IN RETURN FOR WORTHLESS CHECK
                        Court Statute:   832.05(4)
                   Court Disposition:    NO TRIAL - ADJUDICATION WITHHELD
               Court Disposition Date:   06/29/2000
                  Court Level/Degree:    MISDEMEANOR FIRST DEGREE
                         Court Costs:    $155

                                                   Court Activity
[NONE FOUND]

6: Florida Court Report
                                                Offender information
                                Name: JIVAN, ALI R
                             Address: 8229 SUN VISTA WAY
                                       ORLANDO, FL 32822-7312
                                       ORANGE COUNTY
                       Case Number: CTC0013974MMANO
                     Case Filing Date: 05/11/2000
                              County: PINELLAS
                                 DOB: 01/1971
                                 SSN: 635-26-XXXX
                                Race: WHITE
                                  Sex: Male
                               Height: 5'6''

                                                      Offenses
                     Case Filing Date:   05/11/2000
                        Offense Date:    10/04/1999
                    Court Description:   COUNTY
                       Case Number:      CTC0013974MMANO
                       Court Offense:    OBTAINING PROPERTY IN RETURN FOR WORTHLESS CHECK
                       Court Statute:    832.05(4)
                    Court Disposition:   NO TRIAL - ADJUDICATION WITHHELD
